Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

BLACK RIDGE HOLDING COMPANY, LLC

a Delaware Limited Liability Company





Dated as of June 21, 2016

 

 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

Page

ARTICLE I Formation 1 Section 1.1.   Formation 1 Section 1.2.   Name 1 Section
1.3.   Purpose 1 Section 1.4.   Registered Office and Registered Agent;
Principal Place of Business 2 Section 1.5.   Foreign Qualification 2 Section
1.6.   Term 2 Section 1.7.   Transaction Costs 2 ARTICLE II Definitions and
References 2 Section 2.1.   Definitions 2 Section 2.2.   References and
Construction 17 ARTICLE III Members and Units 18 Section 3.1.   Members 18
Section 3.2.   Units 18 Section 3.3.   Voting 20 Section 3.4.   Additional
Members 20 Section 3.5.   Liability to Third Parties 20 Section
3.6.   Withdrawal 20 Section 3.7.   Members Have No Agency Authority 20 Section
3.8.   Spouses of Members 20 ARTICLE IV Capitalization 21 Section 4.1.   Capital
Contributions of CEC and BROG 21 Section 4.2.   Commitment Amounts; Further
Capital Contributions 21 Section 4.3.   Capital Accounts 22 Section
4.4.   Interest on and Return of Capital Contributions 22 ARTICLE V Allocations
and Distributions 22 Section 5.1.   Distributions 22 Section 5.2.   Allocations
22 Section 5.3.   Withholding 27 Section 5.4.   Limitation on Class B Unit
Distributions 28 Section 5.5.   Return of Excess Distributions 28 ARTICLE VI
Management/Governance Provisions 29 Section 6.1.   Board of Managers 29 Section
6.2.   Certain Agreements 29

 





  i 

 

 

Section 6.3.   Removal of Managers 29 Section 6.4.   Vacancies 30 Section
6.5.   Meetings of Board of Managers 30 Section 6.6.   Actions Requiring Board
of Managers Approval 31 Section 6.7.   Officers 34 Section 6.8.   Duties of
Managers 35 Section 6.9.   Other Investments of CEC Related Parties; Waiver of
Conflicts of Interest and Negation of Duties and Obligations 35 Section
6.10.   Actions Requiring Member Approval 37 ARTICLE VII Accounting and Banking
Matters; Capital Accounts; Tax and Related Matters 37 Section 7.1.   Books and
Records; Reports 37 Section 7.2.   Fiscal Year 40 Section 7.3.   Bank Accounts
40 Section 7.4.   Tax Partnership 40 Section 7.5.   Tax Elections 41 Section
7.6.   Tax Matters Partner 41 Section 7.7.   Tax Returns 41 ARTICLE VIII
Indemnification 42 Section 8.1.   Exculpation and Power to Indemnify in Actions,
Suits or Proceedings Other Than Those by or in the Right of the Company 42
Section 8.2.   Exculpation and Power to Indemnify in Actions, Suits or
Proceedings by or in the Right of the Company 42 Section 8.3.   Authorization of
Indemnification 43 Section 8.4.   Good Faith Defined 43 Section
8.5.   Indemnification by a Court 44 Section 8.6.   Expenses Payable in Advance
44 Section 8.7.   Nonexclusivity of Indemnification and Advancement of Expenses
44 Section 8.8.   Insurance 44 Section 8.9.   Certain Definitions 45 Section
8.10.   Survival of Indemnification and Advancement of Expenses 45 Section
8.11.   Limitation on Indemnification 45 Section 8.12.   Indemnification of
Employees and Agents 45 Section 8.13.   Severability 46 Section
8.14.   Exoneration of Liability for Unlawful Distribution, Unit Repurchase or
Redemption 46 Section 8.15.   Priority of Indemnification 46 ARTICLE IX
Dispositions; Preemptive and PARTICIPATION Rights 46 Section
9.1.   Dispositions; Exception to Application of this Article IX 46 Section
9.2.   Substitution 47 Section 9.3.   Drag-Along 48 Section 9.4.   Preemptive
Right 50 Section 9.5.   Right of Participation 51

 



  ii 

 

 

ARTICLE X Dissolution, Liquidation, and Termination 52 Section
10.1.   Dissolution 52 Section 10.2.   Liquidation and Termination 53 Section
10.3.   Deficit Capital Accounts 54 Section 10.4.   Certificate of Cancellation
54 ARTICLE XI Representations and Warranties 54 Section 11.1.   Representations
and Warranties of Members to Each Other 54 Section 11.2.   Survival of
Representations and Warranties 55 ARTICLE XII General Provisions 55 Section
12.1.   Notices 55 Section 12.2.   Amendment or Modification 56 Section
12.3.   Entire Agreement 56 Section 12.4.   Effect of Waiver or Consent 56
Section 12.5.   Successors and Assigns 56 Section 12.6.   Governing Law 56
Section 12.7.   Severability 57 Section 12.8.   Further Assurances 57 Section
12.9.   Title to Company Property 57 Section 12.10.   Public Announcements 57
Section 12.11.   No Third Party Beneficiaries 58 Section
12.12.   Confidentiality 58 Section 12.13.   Merger 58 Section
12.14.   Counterparts 58

 



  iii 

 

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
BLACK RIDGE HOLDING COMPANY, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT, dated as of [ ˜ ], 2016, and effective
April 1, 2016 (this “Agreement”), of Black Ridge Holding Company, LLC, a
Delaware limited liability company (the “Company”), is adopted, executed and
agreed to, for good and valuable consideration, by and among the Members
executing this Agreement on the date hereof and any other individuals who become
Members after the date hereof pursuant to the terms of Section 3.2(d).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto do hereby agree as follows:

ARTICLE I

 


Formation

 

Section 1.1.         Formation. The Company was formed as a Delaware limited
liability company on March 9, 2016 by the filing of the Certificate of Formation
(the “Certificate”) in the office of the Secretary of State of the State of
Delaware under and pursuant to the Act. The Members hereby agree that during the
term of the Company, the rights and obligations of the Members with respect to
the Company will be determined in accordance with the terms and provisions of
this Agreement and the Act (except where the Act provides that such rights and
obligations specified in the Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights
and obligations are set forth in this Agreement). Notwithstanding anything
herein to the contrary, §18-210 of the Act (entitled “Contractual Appraisal
Rights”) shall not apply or be incorporated into this Agreement.

Section 1.2.         Name. The name of the Company is “Black Ridge Holding
Company, LLC.” The business of the Company shall be conducted in the name of the
Company. If the applicable law of a jurisdiction where the Company does business
requires the Company to do business under a different name, the Board of
Managers shall choose another name to do business in such jurisdiction. In such
a case, the business of the Company in such jurisdiction may be conducted under
such other name or names as the Board of Managers may select.

Section 1.3.         Purpose. Subject to the terms of this Agreement, the
purpose of the Company shall be: (a) to receive the capital contributions as set
forth in this Agreement; (b) to acquire, farm-in, own, hold, maintain, renew,
drill and develop Oil and Gas Properties and related assets and other properties
in the United States, initially in North Dakota and Montana; (c) to acquire,
produce, collect, store, treat, deliver, market, sell or otherwise dispose of
Hydrocarbons and minerals; (d) to farm-out, sell, abandon and otherwise dispose
of such Oil and Gas Properties, related assets and other properties; (e) to
engage in exploration for Hydrocarbons and minerals through farm-outs, farm-ins,
participations, joint ventures, operating agreements or other similar
arrangements; and (f) to engage in all lawful activities and to enter into,
exercise the rights and enjoy the benefits under, and discharge the obligations
of the Company pursuant to, all contracts, agreements, and other instruments
which the Board of Managers determines to be necessary or suitable for or
incidental to the accomplishment and conduct of the foregoing purposes in
clauses (a) through (e) above.

 1 

 



Section 1.4.         Registered Office and Registered Agent; Principal Place of
Business

(a)               The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the initial registered office named
in the Certificate or such other office (which need not be a place of business
of the Company) as the Board of Managers may designate from time to time in the
manner provided by law. The registered agent of the Company in the State of
Delaware shall be the initial registered agent named in the Certificate or such
other Person or Persons as the Board of Managers may designate from time to
time.

(b)               The principal place of business of the Company shall be 10275
Wayzata Blvd., Suite 100, Minnetonka, MN 55305, or at such other location as
designated from time to time by the Board of Managers.

Section 1.5.         Foreign Qualification. Prior to the Company conducting
business in any jurisdiction other than Delaware, the Company shall comply, to
the extent procedures are reasonably available, with all requirements necessary
to qualify the Company as a foreign limited liability company in such
jurisdiction. At the request of the Board of Managers or an officer of the
Company, each Member agrees to execute, acknowledge, swear to, and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, continue, and terminate the Company’s
status as a foreign limited liability company in all such jurisdictions in which
the Company may conduct business.

Section 1.6.         Term. The Company commenced on the date the Certificate was
filed with the Secretary of State of Delaware and shall continue in existence
until it is dissolved and terminated in accordance with the terms hereof.

Section 1.7.         Transaction Costs. The Company shall promptly pay or
reimburse CEC, to the extent such costs have been incurred, for all reasonable,
documented, third-party, out-of-pocket costs and expenses (in each case, as
determined in good faith by the Board of Managers) incurred by CEC or its
Affiliates in connection with its consideration of an investment in the Company,
its due diligence of the Company in relation thereto, the negotiation,
preparation and execution of this Agreement and each other Transaction Document,
and the consummation of the transactions hereunder and thereunder, including the
reasonable and documented fees and expenses of legal counsel, environmental,
financial and other third-party consultants engaged by CEC and its Affiliates in
connection therewith.

ARTICLE II

 

Definitions and References

 

Section 2.1.         Definitions. When used in this Agreement, the following
terms shall have the respective meanings assigned to them in this Section 2.1 or
in the sections or other subdivisions referred to below:

“Acceptance Notice” has the meaning assigned to such term in Section 9.5(b).

“Act” means the Delaware Limited Liability Company Act or any successor statute,
as amended from time to time.

 2 

 



“Adjusted Basis” means, for any Units, the relative percentage of distributions
that such Unitholders would receive pursuant to Article V hereof upon a
hypothetical liquidation of the Company as of the date in question.

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member's Capital Account as of the end of the relevant fiscal year
or other relevant period, after giving effect to the following adjustments:

(i)                 add to such Capital Account any amounts which such Member is
obligated to restore pursuant to this Agreement or is deemed to be obligated to
restore to the Company pursuant to Treasury Regulations Section
1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii)              subtract from such Capital Account such Member’s share of the
items described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5)
and (6).

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

“Affiliate” means, when used with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For the purposes of this definition and the definition of “Permitted
Transferee,” the terms “controlling, controlled by, or under common control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract or otherwise) of a
Person.

“Aggregate Distribution Amount” has the meaning assigned to such term in Section
5.5.

“Agreement” has the meaning assigned to such term in the Preamble.

“Annual Budget” has the meaning assigned to such term in Section 6.6(b).

“another enterprise” has the meaning assigned to such term in Section 8.4.

“Approved IPO” has the meaning assigned to such term Section 9.3(a).

“Asset Contribution Agreement” means that certain Asset Contribution Agreement,
dated as of [ ˜ ], 2016, by and among BROG, the Company and the other parties
thereto.

“Available Cash” means, at any date, the amount which the Board of Managers
determines is available for distribution to the Members, taking into account all
debts, liabilities, and obligations of the Company, and any reserves for any
expenditures, working capital needs or other capital requirements (including
capital expenditures) or contingencies.

 3 

 



“Bank Price Deck” means the average relevant current price assumptions contained
in the most recent publication of the Macquarie Tristone Energy Lender Price
Survey or, if such survey is no longer published, a similar survey acceptable to
CEC.

“Benchmark Amount” has the meaning assigned to such term in Section 3.2(a)(ii).

“Board of Managers” has the meaning assigned to such term in Section 6.1.

“BROG” means Black Ridge Oil & Gas, Inc., a Nevada corporation.

“Business Day” means any day which is not a Saturday, Sunday or day on which
banks are authorized by law to close in the State of Texas.

“Call Notice” has the meaning assigned to such term in Section 4.2(c).

“Capital Account” means the capital account maintained for each Member on the
Company’s books and records in accordance with the following provisions:

(a)               To each Member’s Capital Account there will be added (i) the
amount of cash and the Gross Asset Value (as determined by the Board of
Managers) of any asset contributed by such Member to the Company, (ii) such
Member’s allocable share of Profits, any items in the nature of income or gain
that are specially allocated to such Member pursuant to Section 5.2(b) hereof or
other provisions of this Agreement, and (iii) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member.

(b)               From each Member’s Capital Account there will be subtracted
(i) the amount of cash and the Gross Asset Value (as determined by the Board of
Managers) of any Company assets distributed to such Member pursuant to any
provision of this Agreement, (ii) such Member’s allocable share of Losses, any
items in the nature of expenses or losses that are specially allocated to such
Member pursuant to Section 5.2(b), and (iii) liabilities of such Member assumed
by the Company or which are secured by any property contributed by such Member
to the Company.

(c)               The Simulated Basis in each separate oil and gas property (as
defined in section 614 of the Code) owned by the Company shall be allocated
among the Members in accordance with the manner in which depletable basis is
allocated under Section 5.2(c)(ii) of this Agreement.

(d)               In the event any Membership Interest is transferred in
accordance with the terms of this Agreement, the transferee will succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Membership Interest.

(e)               Determination of the amount of any liability for purposes of
subparagraphs (a) and (b) above will take into account Code Section 752(c) and
any other applicable provisions of the Code and Treasury Regulations.

 4 

 



(f)                The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Sections 1.704-1(b) and 1.704-2 and will be
interpreted and applied in a manner consistent with such Treasury Regulations.
In the event that the Board of Managers determines that it is prudent to modify
the manner in which the Capital Accounts, or any additions or subtractions
thereto, are computed in order to comply with such Treasury Regulations, the
Board of Managers may make such modification; provided, that such modification
is not likely to have a material effect on the amounts distributable to any
Member pursuant to this Agreement.

“Capital Contribution” means, for any Member at the particular time in question,
the aggregate of the dollar amounts of any cash contributed to the capital of
the Company and the Fair Market Value of any property contributed to the capital
of the Company, or, if the context in which such term is used so indicates, the
dollar amounts of cash and the Fair Market Value of any property contributed at
any particular time or agreed to be contributed, or requested to be contributed,
by such Member to the capital of the Company. Any reference to the Capital
Contributions of a Member will include the Capital Contributions made by a
predecessor holder of the Membership Interest of such Member.

“Capital Interest Percentage” means, at any time of determination and as to any
Member, the percentage of the total distributions that would be made to such
Member if the assets of the Company were sold for their fair market values, all
liabilities of the Company were paid in accordance with their terms, all items
of Company income, gain, loss and deduction were allocated to the Members in
accordance with Article V, and the resulting net proceeds were distributed to
the Members in accordance with the terms of this Agreement. The foregoing
definition of Capital Interest Percentage is intended to result in a percentage
that corresponds with that defined as “partner’s proportionate interest in
partnership capital” in Treasury Regulations Section 1.613A-3(e)(2)(ii), and
Capital Interest Percentage shall be interpreted consistently therewith.

“CEC” means, collectively, Chambers Energy Capital II, LP and CEC II TE, LLC and
each of their respective Permitted Transferees that have been admitted as
Members.

“CEC Manager” has the meaning assigned to such term in Section 6.2(a).

“CEC Related Parties” has the meaning assigned to such term in Section 6.9(a).

“Certificate” has the meaning assigned to such term in Section 1.1.

“Change of Control” means if (i) there occurs a Disposition by CEC, directly or
indirectly, of all or substantially all of its outstanding Class A Units to any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934) other than the current Members (or their
Permitted Transferees); (ii) there occurs a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converting into voting securities of the surviving entity) at least a majority
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(iii) any Person or Persons, other than the current Members (or their Permitted
Transferees), have the right to designate a majority in number of the Managers
then serving on the Board of Managers; or (iv) all or substantially all of the
assets of the Company are sold to an unaffiliated third party or parties in one
transaction or series of related transactions followed by the dissolution and
winding up of the Company.

 5 

 



“Class A Unitholder” and “Class A Unitholders” have the meanings assigned to
such terms in Section 3.2(a).

“Class A Units” has the meaning assigned to such term in Section 3.2(a)(i).

“Class B Unitholder” and “Class B Unitholders” have the meanings assigned to
such terms in Section 3.2(a).

“Class B Units” has the meaning assigned to such term in Section 3.2(a)(i).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Amount” means the aggregate amount that CEC is obligated to invest
in the Company through the purchase of Class A Units in an aggregate amount not
to exceed the amount set forth under the heading “Commitment Amount” opposite
CEC’s name on Schedule 3.1 hereto.

“Commodity Hedging Transaction” means any commodity hedging transaction
pertaining to Hydrocarbons or minerals, whether in the form of a swap agreement,
option to acquire or Dispose of a future contract, whether on an organized
commodities exchange or otherwise, or similar type of financial transaction
classified as “notional principal contracts” pursuant to Treasury Regulations
Section 1.446-3. Any Commodity Hedging Transaction shall be identified in the
books and records of the Company as a “hedging transaction” in the manner and at
the times prescribed by Treasury Regulations Section 1.1221-2(f).

“Company” has the meaning assigned to such term in the Preamble.

“Company Sale” has the meaning assigned to such term in Section 9.3(a).

“Company Sale Notice” has the meaning assigned to such term in Section 9.3(a).

“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the term “partnership minimum
gain.”

“Confidential Information” has the meaning assigned to such term in Section
12.12.

“Cost Overrun Item” means any item in an approved Annual Budget that exceeds by
the lesser of ten percent or $10,000 the amount allocated to such item.

“Debt Contribution Agreement” means that certain Contribution Agreement, dated
as of [ ˜ ], 2016, by and among BROG, the Company and CEC and the other parties
thereto.

“Depletable Property” has the meaning assigned to such term in Section
5.2(c)(ii).

 6 

 



“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction (excluding
depletion) allowable for federal income tax purposes with respect to an asset
for such fiscal year or other period, except that (a) with respect to any such
property the Gross Asset Value of which differs from its adjusted tax basis for
U.S. federal income tax purposes and which difference is being eliminated by use
of the “remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such fiscal year or other period shall be the amount of book
basis recovered for such fiscal year or other period under the rules prescribed
by Treasury Regulations Section 1.704-3(d)(2) and (b) with respect to any other
such property the Gross Asset Value of which differs from its adjusted tax basis
at the beginning of such fiscal year or other period, Depreciation will be an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such fiscal year or other period bears to such beginning adjusted tax basis.
Notwithstanding the foregoing, if the federal income tax depreciation,
amortization or other cost recovery deduction (excluding depletion) for such
fiscal year or other period is zero, Depreciation will be determined with
reference to such beginning Gross Asset Value using any method selected by the
Board of Managers.

“Dispose” (including the correlative terms “Disposed” or “Disposition”) means
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of law, whether effected directly or indirectly,
which shall include the sale, assignment, transfer, conveyance, gift, pledge,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of law of stock, limited liability company
interests, partnership interest, or other equity interests in or from a Person
who owns a Unit or other securities of the Company.

“Electing Party” has the meaning assigned to such term in Section 9.4.

“Eligible Recipient” has the meaning assigned to such term in Section 3.2(c).

“Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes, decrees or other legally enforceable
requirements (including common law) of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, natural resources or of human health, or employee
health and safety, as has been, is now, or may at any time hereafter be, in
effect, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean
Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C.
§ 136 et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the regulations
promulgated pursuant thereto, and all analogous state or local statutes and
regulations.

“Equity Securities” means any Units, any other equity securities of the Company
and any other securities of the Company convertible or exchangeable for Units or
other equity securities of the Company.

 7 

 



“Excess Distribution Amount” has the meaning assigned to such term in Section
5.5.

“Fair Market Value” means, with respect to any property or asset, the fair
market value of such property or asset as determined in good faith by the Board
of Managers.

“GAAP” means generally accepted accounting principles and practices,
consistently applied, which are recognized as such by the Financial Accounting
Standards Board (or any generally recognized successor).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government, any province, commonwealth, territory, possession, county, parish,
town, township, village or municipality, whether now existing or hereafter
constituted or existing.

“Grant Letter” has the meaning assigned to such term in Section 3.2(c).

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted tax
basis for federal income tax purposes, except as follows:

(a)   The initial Gross Asset Value of any asset contributed by a Member to the
Company is the gross Fair Market Value of such asset, as determined in good
faith by the Board of Managers.

(b)   The Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross Fair Market Values, as determined in good faith by the
Board of Managers using such method of valuation as it may adopt, as of the
following times:

(i)     the acquisition of an additional Membership Interest in the Company by a
new or existing Member in exchange for more than a de minimis Capital
Contribution (other than Capital Contributions made by the Members pursuant to
Section 4.1) if the Board of Managers determines that such adjustment is
necessary or appropriate to reflect the relative Membership Interests of the
Members in the Company;

(ii)  the distribution by the Company to a Member of more than a de minimis
amount of Company assets as consideration for Membership Interests in the
Company, if the Board of Managers determines that such adjustment is necessary
or appropriate to reflect the relative Membership Interests of the Members in
the Company;

(iii) the liquidation or dissolution of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g);

(iv) the grant of a Membership Interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company by an existing Member acting in his capacity as a Member, or by a
new Member acting in his capacity as a Member or in anticipation of becoming a
Member of the Company, if the Board of Managers determines that such adjustment
is necessary or appropriate to reflect the relative Membership Interests of the
Members in the Company;

 8 

 



(v)   the acquisition of an interest in the Company by any new or existing
Member upon the exercise of a noncompensatory option or warrant in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)(s), if the Board of Managers
determines that such adjustment is necessary or appropriate to reflect the
relative Membership Interests of the Members in the Company; or

(vi) at such other times as the Board of Managers determines is necessary or
appropriate to comply with Treasury Regulations Section 1.704-1(b) and 1.704-2.

If any noncompensatory options or warrants are outstanding upon the occurrence
of an event described in this paragraph (b)(i) through (b)(vi), the Company
shall adjust the Gross Asset Values of its properties in accordance with
Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2).

(c)   The Gross Asset Value of any Company asset distributed to a Member is the
gross Fair Market Value of such asset (taking section 7701(g) of the Code into
account) on the date of distribution as determined by the Board of Managers
using such method of valuation as it may adopt.

(d)   The Gross Asset Values of Company assets will be increased (or decreased)
to reflect any adjustments to the adjusted tax basis of such assets pursuant to
Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), except that Gross Asset
Values will not be adjusted pursuant to this subparagraph (d) to the extent that
an adjustment pursuant to subparagraph (b) above is made in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

(e)   To the extent the Gross Asset Value of a Company asset has been determined
or adjusted pursuant to clause (a), (b) or (d) of this definition, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses and
other items of income, gain, loss and deduction allocated to the Members
pursuant to Article V and by Simulated Depletion.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit), if to induce the creation of such obligation
of such other Person the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services, in each
case, primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.

 9 

 



“Hedged Prices and Volumes” means prices and volumes of Hydrocarbons in barrels
of oil or MMBtu of gas supported by confirmations from any Qualified
Counterparty to any Commodity Hedging Transaction.

“Hydrocarbon Interests” means all presently existing or after-acquired rights,
titles and interests in and to oil and gas leases, oil, gas and mineral leases,
other Hydrocarbon leases, mineral interests, mineral servitudes, overriding
royalty interests, royalty interests, net profits interests, production payment
interests and other similar interests.

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

“IDCs” has the meaning assigned to the term “intangible drilling and development
costs” in Section 263(c) of the Code.

“Indebtedness” means, with respect to any Person at any date, without
duplication, all (a) indebtedness of such Person for borrowed money; (b)
obligations of such Person for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of such
Person’s business); (c) obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (d) indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) capital lease obligations of such
Person; (f) obligations of such Person, contingent or otherwise, as an account
party or applicant under acceptance, letter of credit or similar facilities; (g)
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any capital stock of such Person; (h) Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above; (i) obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation and (j) obligations (netted, to the extent provided for therein) of
such Person in respect of any Commodity Hedging Transaction or any financial
hedge.

“Indemnitee” has the meaning assigned to such term in Section 8.15.

“Initial CEC Investment” has the meaning assigned to such term in Section
4.2(b).

“Initial Class B Unit” has the meaning assigned to such term in Section
3.2(a)(ii).

“Initial Notice” has the meaning assigned to such term in Section 9.4.

 10 

 



“Intended Distribution Amount” has the meaning assigned to such term in Section
5.5.

“Interest Rate” means a rate per annum equal to the lesser of (a) varying rate
per annum that is equal to the interest rate publicly quoted by JPMorgan Chase
Bank (or its successor) from time to time as its prime commercial or similar
reference interest rate, with adjustments in that varying rate to be made on the
same date as any change in that rate, compounded annually, and (b) the maximum
rate permitted by applicable law.

“Investment Period” means the period beginning on the date hereof and ending on
the earliest of (i) the third (3rd) anniversary of the date hereof, unless the
Board of Managers, in accordance with Section 6.6, extends this period; (ii) the
date on which CEC has made aggregate cash Capital Contributions to the Company
equal to its Commitment Amount; (iii) the consummation of a Qualified IPO; (iv)
the occurrence of an event described in clause (i) or (iv) of the definition of
“Change of Control”; or (v) the consummation of a Company Sale in accordance
with Section 9.3.

“Lien” means any of the following: mortgage; lien (statutory or other); other
security agreement, arrangement or interest; hypothecation, pledge or other
deposit arrangement; assignment; charge; levy; executory seizure; attachment;
garnishment; encumbrance (including any easement, exception, reservation or
limitation, right of way, and the like); conditional sale, title retention,
voting agreement or other similar agreement, arrangement, device or restriction;
preemptive or similar right; the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction; or any
restriction on Disposition; provided, however, that the term “Lien” shall not
include any of the foregoing to the extent created by this Agreement.

“Liquidation Event” has the meaning assigned to such term in Section 10.1.

“Management Manager” has the meaning assigned to such term in Section 6.2(a).

“Management Services Agreement” means that certain Management Services
Agreement, dated as of [ ˜ ], 2016, by and among BROG and the Company.

“Manager” and “Managers” have the meanings assigned to such terms in Section
6.1.

“Material Adverse Effect” means a material adverse effect on any of (a) the
business, results of operation, assets, liabilities, or condition (financial or
otherwise) of the Company and its subsidiaries taken as a whole, or (b) the
value of the property of the Company (except when such value is affected by
then-current market conditions in the oil and gas industry, other than financial
and capital markets conditions).

“Member” means any Person executing this Agreement as of the date hereof as a
member or hereafter admitted to the Company as a member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
Member.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i).

 11 

 



“Member Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4) for the term “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i) for the term “partner nonrecourse deductions.”

“Membership Interest” means the interest of a Member in the Company, including
the right of such Member to receive distributions (liquidating or otherwise), to
be allocated income, gain, loss, deduction, credit, or similar items, to receive
information, and to grant consents or approvals; provided, however, that such
term shall not include any management rights held by a Member solely in its
capacity as a Member.

“Monetization Event” means a Change of Control, a Liquidation Event, a public
offering, or any other similar transaction determined by the Board of Managers
to constitute a Monetization Event.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

“Oil and Gas Properties” means (i) Hydrocarbon Interests; (ii) the properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (iii) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; (iv) all
operating agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests; (v) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; and (vi) all tenements,
hereditaments, appurtenances and properties in anywise appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, properties, rights, titles,
interests and estates described or referred to above, including any and all
property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 12 

 



“Other Investments” has the meaning assigned to such term in Section 6.9(a)(i).

“Participating Unitholder” has the meaning assigned to such term in Section
9.5(c).

“Participation Member” has the meaning assigned to such term in Section 9.5(a).

“Participation Notice” has the meaning assigned to such term in Section 9.5(b).

“Participation Offer” has the meaning assigned to such term in Section 9.5(a).

“Participation Sale” has the meaning assigned to such term in Section 9.5(b).

“Person” has the meaning set forth in Section 18-101(12) of the Act.

“Permitted Transfer” means a Disposition by CEC or any of its Permitted
Transferees of any or all of its Units, Membership Interests, related management
rights, and rights to be a Member hereunder to one or more Permitted Transferees
in which such transferee agrees in writing to be bound by the terms and
provisions of this Agreement; provided, however, that any such Disposition shall
be void ab initio if on any date thereafter such transferee ceases to be a
“Permitted Transferee” and such Disposition would not otherwise be permitted
under this Agreement.

“Permitted Transferee” means (i) as to CEC, any Affiliate of CEC and (ii) as to
BROG, with respect to Class B Units, any executive or management team member of
BROG, and (iii) as to any Class B Unitholder that is a natural person, any
trust, corporation, partnership or limited liability company, the sole
beneficiaries, stockholders, partners or members of which are the applicable
Class B Unitholder, the spouse of such Class B Unitholder, or any parent,
grandparent, sibling or any lineal descendant of such Class B Unitholder
(whether by blood, marriage or legal adoption); provided that, any transferee
described under clause (iii) of shall only be a Permitted Transferee if such
transfer by the Class B Unitholder is made solely for estate planning purposes.

“Pre-IPO Value” means the product of (a) the quotient obtained by dividing (i)
the estimated net proceeds to the issuer in the Qualified IPO (in each case,
less the reasonably estimated expenses of the Qualified IPO to the issuer) by
(ii) a fraction (expressed as a percentage), the numerator of which is the
number of securities to be sold to the public in the Qualified IPO and the
denominator of which is the total number of securities of the same class or
series as the securities to be sold to the public that will be outstanding
immediately after the Qualified IPO and (b) the difference between 100% and the
percentage described in clause (a)(ii) of this definition.

“Profits and Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period determined
in accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, deduction or credit required to be stated separately pursuant to
Code Section 703(a)(1) will be included in taxable income or loss), with the
following adjustments:

 13 

 



(a)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of Profits and Losses will increase the amount of such income
and/or decrease the amount of such loss;

(b)            Any expenditure of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this definition of Profits
and Losses, will decrease the amount of such income and/or increase the amount
of such loss;

(c)            Gain (including Simulated Gain) or loss resulting from any
disposition of Company assets where such gain or loss is recognized for federal
income tax purposes will be computed by reference to the Gross Asset Value of
the Company assets disposed of, notwithstanding that the adjusted tax basis of
such Company assets differs from its Gross Asset Value;

(d)            In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such income or loss, Depreciation or
Simulated Depletion will be taken into account for such fiscal year or other
period;

(e)            To the extent an adjustment to the adjusted tax basis of any
asset included in Company assets pursuant to Code Section 734(b) or Code Section
743(b) is required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)
to be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Membership Interest, the amount of
such adjustment will be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and will be taken into account for the
purposes of computing Profits and Losses;

(f)             If the Gross Asset Value of any Company asset is adjusted in
accordance with subparagraph (b) or subparagraph (c) of the definition of "Gross
Asset Value" above, the amount of such adjustment will be taken into account in
the fiscal year of such adjustment as gain or loss from the disposition of such
asset for purposes of computing Profits or Losses; and

(g)            Notwithstanding any other provision of this definition of Profits
and Losses, any items that are specially allocated pursuant to Section 5.2(b)
hereof will not be taken into account in computing Profits or Losses. The
amounts of the items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 5.2(b) hereof will be determined by
applying rules analogous to those set forth in this definition of Profits and
Losses.

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with SEC rules and regulations) in the reserve report most recently
delivered to CEC pursuant to this Agreement.

“PV 10 Value” means, with respect to any Proved Reserves, the aggregate net
present value of such Oil and Gas Properties calculated before income taxes, but
after reduction for royalties, lease operating expenses, severance and ad
valorem taxes, capital expenditures and abandonment costs; with no escalation of
capital expenditures or abandonment costs; discounted at 10%; using assumptions
regarding future prices of Hydrocarbon sales based on Hedged Prices and Volumes
and the Bank Price Deck on all unhedged volumes, adjusted for historical price
differentials and Btu and quality adjustments; and with escalation of assumed
lease operating expenses using the factor contained in the most recent
publication of the Macquarie Tristone Energy Lender Price Survey. The PV 10
Value shall be calculated and included as part of each reserve report, and such
PV 10 Value shall remain in effect until the delivery of the next reserve report
to be delivered.

 14 

 



“Qualified Counterparty” means, with respect to any Qualified Hedging Agreement,
any counterparty thereto that is acceptable to the Board of Managers as
evidenced by its written consent.

“Qualified Hedging Agreement” means any Commodity Hedging Transaction entered
into by the Company or its subsidiaries and any Qualified Counterparty.

“Qualified IPO” means the offering of equity securities of the Company or any
subsidiary of the Company in an underwritten firm commitment public offering
registered under the Securities Act that results in aggregate net proceeds to
the Company or such Affiliate and the Unitholders of not less than $100,000,000
and resulting in a class of the Company’s or such Affiliate’s equity being
listed on the New York Stock Exchange or quoted on the NASDAQ Global Select
Market, the NASDAQ Global Market, the London Stock Exchange, the AIM London
Stock Exchange, the Toronto Stock Exchange, the TSX Venture Exchange or any
other major stock exchange.

“Regulatory Allocations” has the meaning assigned to such term in Section
5.2(b)(viii).

“Related Party” has the meaning assigned to such term in Section 6.6(a)(xvii).

“Representative” has the meaning assigned to such term in Section 12.12.

“Residual Value” means, at any time, the aggregate amount that the Class A
Unitholders and the Class B Unitholders would receive if all assets of the
Company as of such time were sold for their Fair Market Value, all liabilities
of the Company were satisfied in cash in accordance with their terms (taking
into account the non-recourse nature of any liability), and all remaining cash
was distributed to the Members under Section 5.1.

“Responsible Officer” has the meaning set forth in Section 7.1(b)(iii).

“Safe Harbor” means the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.

“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and I.R.S.
Notice 2005-43, 2005- 1 C.B. 1221, issued on May 20, 2005.

 15 

 



“Safe Harbor Regulation” means Proposed Treasury Regulations Section 1.83-3(l),
issued on May 20, 2005.

“SEC” means the Securities and Exchange Commission (or successor thereto or an
analogous Governmental Authority).

“Securities Act” means the Securities Act of 1933, as amended.

“Sharing Percentage” means, with respect to any Class A Unitholder, a fraction,
expressed as percentage, the numerator of which equals the total number of Class
A Units held by such Class A Unitholder, and the denominator of which equals the
total number of Class A Units held by all Class A Unitholders.

“Simulated Basis” means the Gross Asset Value of any separate oil and gas
property (as defined in Section 614 of the Code).

“Simulated Depletion” means, with respect to each separate oil and gas property
(as defined in Section 614 of the Code), a depletion allowance computed in
accordance with federal income tax principles and in the manner specified in
Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2). For purposes of computing
Simulated Depletion with respect to any property, the Simulated Basis of such
property shall be deemed to be the Gross Asset Value of such property, and in no
event shall such allowance, in the aggregate, exceed such Simulated Basis.

“Simulated Gain” means with respect to each separate oil and gas property (as
defined in Section 614 of the Code), the simulated gain as computed in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2) (i.e., the
excess of the amount realized from the sale or other disposition of a separate
oil and gas property over the Gross Asset Value of such property). If the Gross
Asset Value of any property the sale of which would result in Simulated Gain is
increased as provided in this Agreement, the amount of such adjustment shall be
taken into account as gain from the disposition of such property for purposes of
computing Simulated Gain.

“Simulated Loss” means with respect to each separate oil and gas property (as
defined in Section 614 of the Code), the simulated loss as computed in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2) (i.e., the
excess of the Gross Asset Value of a separate oil and gas property over the
amount realized from the sale or other disposition of such property). If the
Gross Asset Value of any property the sale of which would result in Simulated
Loss is decreased as provided in this Agreement, the amount of such adjustment
shall be taken into account as loss from the disposition of such property for
purposes of computing Simulated Loss.

“Subject Distribution” has the meaning assigned to such term in Section 5.5.

“Subsequent CEC Investment” has the meaning assigned to such term in Section
4.2(c).

“Subsequent Notice” has the meaning assigned to such term in Section 9.4.

“Subsequent Purchase” has the meaning assigned to such term in Section 9.4.

“tax matters partner” has the meaning assigned to such term in Section 7.6.

 16 

 



“Transaction Document” means this Agreement, the Debt Contribution Agreement,
the Asset Contribution Agreement, the Management Services Agreement, each Grant
Letter and any Exhibit, Annex or Schedule to any of the foregoing.

“Transferring Unitholder” has the meaning assigned to such term in Section
9.5(a).

“Treasury Regulations” (or any abbreviation thereof used herein) means temporary
or final regulations promulgated under the Code.

“Unitholder” and “Unitholders” have the meanings assigned to such terms in
Section 3.2(a).

“Units” has the meaning assigned to such term in Section 3.2(a).

Section 2.2.         References and Construction.

(a)               All references in this Agreement to articles, sections,
subsections and other subdivisions refer to corresponding articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise.

(b)               Titles appearing at the beginning of any of such subdivisions
are for convenience only and shall not constitute part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.

(c)               The words “this Agreement,” “this instrument,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.

(d)               Words in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.

(e)               Examples shall not be construed to limit, expressly or by
implication, the matter they illustrate.

(f)                The word “or” is not exclusive and the word “includes” and
its derivatives shall mean “includes, but is not limited to” and corresponding
derivative expressions.

(g)               No consideration shall be given to the fact or presumption
that one party had a greater or lesser hand in drafting this Agreement.

(h)               All references herein to “$” or “dollars” shall refer to U.S.
Dollars.

(i)                 Unless the context otherwise requires or unless otherwise
provided herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or document shall also refer to and include all renewals,
extensions, modifications, amendments or restatements of such agreement,
instrument or document, provided that nothing contained in this subsection shall
be construed to authorize such renewal, extension, modification, amendment or
restatement.

(j)                 Exhibits 3.1, 3.8, 5.1 and 6.2(a) to this Agreement are
attached hereto. Each such Exhibit is incorporated herein by reference and made
a part hereof for all purposes and references to this Agreement shall include
such Exhibit unless the context shall otherwise require.

 17 

 



ARTICLE III

 

Members and Units

 

Section 3.1.         Members. The names and addresses of the Members of the
Company are set forth in Exhibit 3.1.

Section 3.2.         Units.

(a)               The Company shall have two classes of Membership Interests as
follows:

(i)                 a class consisting of 64,545,608.76 authorized Class A
Membership Interests, which shall be referred to herein as “Class A Units”;

(ii)              a class consisting of 1,000,000 authorized Class B Membership
Interests which shall be referred to herein as “Class B Units.” Each Class B
Unit issued shall have an amount (a “Benchmark Amount”) attributed to it by the
Board of Managers, which Benchmark Amount shall be reflected on Exhibit 3.1. The
Benchmark Amount with respect to each of the Class B Units issued on the date
hereof (each, an “Initial Class B Unit”) shall be $0.00. The Benchmark Amount
for any other Class B Unit shall be equal to the per-Unit amount that would be
distributed in respect of an Initial Class B Unit if the Residual Value was
distributed to the Members under Section 5.1 immediately prior to the issuance
of such Class B Units for which the Benchmark Amount is being determined.

Class A Units and Class B Units are herein sometimes called the “Units.” Any
Units purchased or redeemed by the Company shall become authorized but unissued
Units.

Each class of Membership Interests of the Company shall have the rights and
privileges accorded such class as are set forth in this Agreement. Members that
own Class A Units are herein sometimes called a “Class A Unitholder” or
collectively the “Class A Unitholders.” Members that own Class B Units are
herein sometimes called a “Class B Unitholder” or collectively the “Class B
Unitholders.” The Class A Unitholders and Class B Unitholders are referred to
herein each as a “Unitholder,” and collectively as “Unitholders.” Any reference
herein to a Unitholder holding a particular class of Units shall be deemed to
refer to such holder only to the extent of his ownership of such class of Units.

(b)               The Company is authorized to issue to the Members up to the
aggregate number of Class A Units authorized pursuant to Section 3.2(a) at $1.00
per Class A Unit pursuant to the terms and conditions of this Agreement.

 18 

 



(c)               Subject to the approvals required in Section 6.6, the Company
is authorized to issue Class B Units from time to time only to Eligible
Recipients pursuant to the terms and conditions of this Agreement. The Class B
Units shall be subject to the terms and conditions set forth in the applicable
Grant Letter, including any vesting conditions set forth therein. As used
herein, an “Eligible Recipient” shall mean (i) a holder of the Initial Class B
Units and (ii) any officer, Manager, employee or consultant to the Company or
any of its subsidiaries hereafter approved by the Board of Managers. The number
of Class B Units to be issued to an Eligible Recipient and the identity of such
Eligible Recipient shall be subject to approval by the Board of Managers. Each
issuance by the Company of Class B Units to an Eligible Recipient shall be
evidenced (A) by the execution and delivery of a “Grant Letter” (as herein
called) by and between the Company and such Eligible Recipient substantially in
the form approved by the Board of Managers and (B) by the execution and delivery
of a counterpart to this Agreement by such Eligible Recipient.

(i)                 The Class B Units are issued in consideration of services
rendered and to be rendered by the holders for the benefit of the Company. The
Class B Units issued on the date hereof and any Class B Units issued thereafter
are intended to constitute “profits interests” as that term is used in Revenue
Procedure 93-27, 1993-2 C.B. 343, and Revenue Procedure 2001-43, 2001-2 C.B.
191, and the provisions in this Agreement shall be interpreted consistently with
such intent. The Class B Units issued on the date hereof will have a Benchmark
Amount of zero. The Company and the holders of Class B Units shall file all U.S.
federal income tax returns consistent with such characterization. Subject to the
last sentence of this Section 3.2(c)(i), the Members agree that, in the event
the Safe Harbor Regulation is finalized, the Company will be authorized and
directed to make the Safe Harbor Election and the Company and each Member
(including any Person to whom an interest in the Company is transferred in
connection with the performance of services) agrees to comply with all
requirements of the Safe Harbor with respect to all interests in the Company
transferred in connection with the performance of services while the Safe Harbor
Election remains effective. Subject to the last sentence of this Section
3.2(c)(i), the Board of Managers shall be authorized to (and will) prepare,
execute, and file the Safe Harbor Election. The Company and the Board of
Managers shall not be authorized to make the Safe Harbor Election if making such
election is reasonably expected to decrease the amount that would otherwise be
distributed with respect to the Class A Units under this Agreement if such Safe
Harbor Election were not made or to otherwise have an adverse effect on holders
of the Class A Units.

(ii)              Within thirty (30) days following the receipt of any Class B
Unit, each recipient of such Class B Unit shall file with the Internal Revenue
Service an election authorized by Section 83(b) of the Code with respect to such
Class B Unit, as applicable, and will deliver to the Company a copy of such
election promptly after its filing.

(d)               Other than issuances of Class A Units pursuant to Article IV
and issuances of Class B Units in accordance with Section 3.2(c), the Company
shall be permitted to issue Class A Units, Class B Units or any other Equity
Securities with the approval of the Board of Managers pursuant to Section
6.6(a), including effecting any amendment to this Agreement to give effect
thereto.

 19 

 



(e)               Exhibit 3.1 sets forth the number of Class A Units and Class B
Units owned by each Member. With the approval of the Board of Managers, the
officers of the Company shall amend Exhibit 3.1 to reflect any changes thereto
resulting from any issuances of Units, transfers, or admissions effected in
accordance with this Agreement.

Section 3.3.         Voting.

(a)               In order that the Company may determine the Members entitled
to notice of or to vote at any meeting of Members or any adjournment thereof and
the allocation of votes or rights held by Members, the Board of Managers may fix
a record date, which shall not precede the date upon which the resolution fixing
the record date is adopted by the Board of Managers, and which record date shall
not be more than sixty (60) nor less than ten (10) days before the date of such
meeting.

(b)               The Members, as members of the Company, shall have the right
to vote on only those matters as to which this Agreement expressly confers on
the Members as members the right to vote and then only to the extent expressly
set forth in this Agreement. To the extent that the vote of Members may be
required hereunder and except as otherwise provided herein, the Class A
Unitholders shall have one vote for each such Class A Unit held and at the time
of the record date established for the vote, or if no record date is
established, at the time of the vote. Except as otherwise provided herein, the
affirmative act of the Members shall require the vote of Units representing a
majority of the aggregate votes entitled to be cast by all Class A Unitholders.
Except as expressly provided hereunder or required by law, (i) no matter
requiring a vote shall require the vote of any particular class of Unitholders
and (ii) Class B Unitholders shall not have any voting rights. To the extent a
vote of the Class B Unitholders is provided hereunder or required by law, the
Class B Unitholders shall have one vote for each Class B Unit held. All Members
have the right to vote by proxy.

Section 3.4.         Additional Members. Additional Persons may be admitted to
the Company as Members as provided more specifically herein.

Section 3.5.         Liability to Third Parties. No Member or any officer,
director, manager, or partner of such Member, solely by reason of being a
Member, shall be liable for the debts, obligations or liabilities of the
Company, including under a judgment, decree or order of a court.

Section 3.6.         Withdrawal. No Member shall have the unilateral right to
withdraw, resign or retire from the Company as a Member without the approval of
the Board of Managers.

Section 3.7.         Members Have No Agency Authority. Except as expressly
provided in this Agreement, no Member (in its capacity as a member of the
Company) shall have any agency authority on behalf of the Company.

Section 3.8.         Spouses of Members. The spouse of any Member that is a
natural person shall not become a Member as a result of such marital
relationship. Each spouse of a Member that is a natural person shall be required
to execute a Spousal Agreement in substantially the form of Exhibit 3.8, or such
other form as is approved by the Board of Managers, to evidence his or her
agreement and consent to be bound by the terms and conditions of this Agreement
and each other Transaction Document that has been or will be executed by such
Member or is otherwise binding upon such Member, including any Grant Letter, as
to such spouse’s interest, whether as community property or otherwise, if any,
in the Membership Interests owned by such Member.

 20 

 



ARTICLE IV

 

Capitalization

 

Section 4.1.         Capital Contributions of CEC and BROG. As of the date
hereof, pursuant to the Debt Contribution Agreement and the Asset Contribution
Agreement, CEC and BROG, respectively, have made actual or deemed Capital
Contributions of cash or other property to the Company in exchange for the
issuance by the Company of the number of Class A Units set forth opposite each
such Member’s name on Exhibit 3.1 under the heading “Initial Class A Units.”

Section 4.2.         Commitment Amounts; Further Capital Contributions.

(a)               Subject to the terms hereof, CEC agrees to make Capital
Contributions to the Company after the date hereof and during the Investment
Period at the times and in the manner provided for in this Section 4.2;
provided, however, that in no event shall CEC be required to make aggregate
Capital Contributions in excess of CEC’s Commitment Amount.

(b)               As of the date hereof, without the need for further approval
of the Board of Managers or the Company’s compliance with the procedures set
forth in Section 4.2(c), the Company has called for additional Capital
Contributions from CEC in the aggregate amount of $10,000,000 in exchange for
the issuance by the Company of the Class A Units set forth opposite CEC’s name
on Exhibit 3.1 under the heading “Initial Capital Call Class A Units” (the
“Initial CEC Investment”). Such additional Capital Contributions shall be funded
on or prior to the date hereof. For the avoidance of doubt, the additional
Capital Contributions made by CEC pursuant to this Section 4.2(b) shall reduce
the Commitment Amount of CEC set forth on Exhibit 3.1.

(c)               Subject to Section 6.6, from time to time following the date
hereof and prior to the expiration of the Investment Period, the Company, with
the approval of the Board of Managers, may call for additional Capital
Contributions from CEC by providing written notice (a “Call Notice”) to CEC,
which Call Notice shall include (i) the aggregate amount of additional Capital
Contributions to be made, and (ii) the date by which such additional Capital
Contributions must be made, which date shall not be less than fifteen (15)
Business Days following the date of the Call Notice. CEC shall, within fifteen
(15) Business Days following the date of the Call Notice, make an additional
Capital Contribution to the Company in the amount equal to the amount of
additional Capital Contributions specified in the Call Notice (each, a
“Subsequent CEC Investment”). Except as otherwise set forth in this Section 4.2,
no Member shall have any right or obligation to make any additional Capital
Contributions to the Company.

(d)               In exchange for CEC funding an additional Capital Contribution
in accordance with this Section 4.2, the Company shall issue to CEC Class A
Units at a per Unit purchase price equal to $1.00.

 21 

 



Section 4.3.         Capital Accounts. A capital account shall be established
and maintained for each Member in accordance with the definition of Capital
Account herein.

Section 4.4.         Interest on and Return of Capital Contributions.

(a)               Except as provided herein, no interest shall be paid by the
Company in respect of any Member’s Capital Contributions or Capital Account.
However, all interest that accrues on Company funds shall be allocated and
credited to the Members in accordance with Article V.

(b)               Except as otherwise provided herein, no Member shall have the
right to withdraw or to receive a return of its Capital Contribution.

ARTICLE V

 

Allocations and Distributions

 

Section 5.1.         Distributions.

(a)               The Company may make distributions of Available Cash or other
properties to the Unitholders from time to time, subject to the provisions of
Section 5.1(c), as determined by the Board of Managers in accordance with the
terms hereof. All distributions shall be made to the Unitholders in accordance
with Exhibit 5.1.

(b)               The Company shall make distributions of Available Cash as
provided in paragraph 1.02 of Exhibit 5.1.

(c)               The amount of any non-cash distributable property to be
distributed in accordance with this Section 5.1 shall be its Fair Market Value.

(d)               Unless otherwise instructed in writing by a Member, payment of
all cash distributions to the Members under this Agreement shall be made by wire
transfer of immediately available funds in accordance with such written
instructions to the Managers as may be provided by such Members from time to
time.

(e)               The provisions of this Section 5.1 are subject to the
provisions of Section 5.4.

Section 5.2.         Allocations.

(a)               Profits and Losses.

(i)                 Profits and Losses will be determined and allocated with
respect to each fiscal year of the Company as of the end of such fiscal year, at
such times as the Company assets are revalued in accordance with the definition
of Gross Asset Value and at such other times as determined appropriate by the
Board of Managers. Subject to the other provisions of this Article V, an
allocation to a Member of a share of Profits or Losses will be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Profits or Losses.

 22 

 



(ii)              Subject to the other provisions of this Article V, for
purposes of maintaining the Capital Accounts of the Members, the Profits and
Losses for each fiscal year or other period will be allocated among the Members
in a manner such that the Adjusted Capital Account of each Member, immediately
after making such allocation is, as nearly as possible, equal (proportionately)
to the amount of distributions that would be made to such Member pursuant to
Section 5.1 and paragraph 1.01 of Exhibit 5.1 (taking into account Section 5.4)
if the Company were dissolved, its affairs wound up and its assets sold for cash
equal to their Gross Asset Value, all Company liabilities were satisfied
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the asset securing such liability), any liability of a Member to the Company is
satisfied in full and the net assets of the Company were distributed in
accordance with Section 5.1(a) and paragraph 1.01 of Exhibit 5.1 (taking into
account Section 5.4).

(b)               Special Allocations. Notwithstanding the foregoing provisions
of Section 5.2(a)(ii), the following special allocations will be made in the
following order of priority:

(i)                 Minimum Gain Chargeback. If there is a net decrease in
Company Minimum Gain during a Company fiscal year or other period, then each
Member will be allocated items of Company income and gain for such fiscal year
or other period (and, if necessary, for subsequent years or periods) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g)(2). This
Section 5.2(b)(i) is intended to comply with the minimum gain chargeback
requirement of Treasury Regulations Section 1.704-2(f) and will be interpreted
consistently therewith.

(ii)              Member Minimum Gain Chargeback. If there is a net decrease in
Member Minimum Gain attributable to a Member Nonrecourse Debt during any Company
fiscal year or other period, each Member who has a share of the Member Minimum
Gain attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(5), will be specially allocated items of
Company income and gain for such fiscal year or other period (and, if necessary,
subsequent years or periods) in an amount equal to such Member’s share of the
net decrease in Member Minimum Gain attributable to such Member Nonrecourse
Debt, determined in a manner consistent with the provisions of Treasury
Regulations Section 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.2(b)(ii) is
intended to comply with the partner nonrecourse debt minimum gain chargeback
requirement of Treasury Regulations Section 1.704-2(i)(4) and will be
interpreted consistently therewith.

(iii)            Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation, or distribution of the type contemplated by Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and
gain will be allocated to all such Members (in proportion to the amounts of
their respective deficit Adjusted Capital Accounts) in an amount and manner
sufficient to eliminate the deficit balance in the Adjusted Capital Account of
such Member as quickly as possible, provided that an allocation pursuant to this
Section 5.2(b)(iii) shall be made if and only to the extent that such Member
would have an Adjusted Capital Account deficit after all other allocations
provided for in this Article V have been tentatively made as if this Section
5.2(b)(iii) were not in this Agreement. It is intended that this Section
5.2(b)(iii) qualify and be construed as a “qualified income offset” within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

 23 

 



(iv)             Limitation on Allocation of Net Loss. If the allocation of
Losses to a Member as provided in Section 5.2(a) hereof would create or increase
an Adjusted Capital Account deficit, there will be allocated to such Member only
that amount of Losses as will not create or increase an Adjusted Capital Account
deficit. The Losses that would, absent the application of the preceding
sentence, otherwise be allocated to such Member will be allocated to the other
Members in accordance with their relative Sharing Percentages subject to the
limitations of this Section 5.2(b)(iv).

(v)               Certain Additional Adjustments. To the extent that an
adjustment to the adjusted tax basis of any Company asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Membership Interest, the amount of such adjustment to the Capital Accounts
will be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases such basis), and such gain or loss
will be specially allocated to the Members in accordance with their Membership
Interests in the Company in the event that Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom such distribution was
made in the event that Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

(vi)             Nonrecourse Deductions. The Nonrecourse Deductions for each
taxable year of the Company will be allocated to the Members in accordance with
their Sharing Percentages.

(vii)          Member Nonrecourse Deductions. The Member Nonrecourse Deductions
will be allocated each fiscal year or other period to the Member that bears the
economic risk of loss (within the meaning of Treasury Regulations Section
1.752-2) for the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable.

(viii)        Regulatory Allocations. The allocations set forth in Sections
5.2(b)(i) through (vii) hereof (the “Regulatory Allocations”) are intended to
comply with certain requirements of Treasury Regulations Sections 1.704-1(b) and
1.704-2(i) and shall be interpreted consistently therewith. Notwithstanding the
provisions of Section 5.2(a), the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocations of
other items and the Regulatory Allocations to each Member shall be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred.

 24 

 



(ix)             Simulated Items & IDCs. Simulated Depletion, Simulated Loss,
and IDCs with respect to each oil and gas property (as defined in Section 614 of
the Code) shall be allocated among the Members in proportion to the manner in
which the Simulated Basis of such property is allocated among the Members in
accordance with clause (c) of the definition of Capital Account.

(x)               Forfeiture Allocations. If any holder of Class B Units
forfeits all or a portion of such holder’s Class B Units, the Company shall make
forfeiture allocations in respect of such Class B Units in the manner and to the
extent required by Proposed Treasury Regulation Section 1.704-1(b)(4)(xii) (as
such Proposed Treasury Regulation may be amended or modified, including upon the
issuance of temporary or final Treasury Regulations).

(xi)             Exercise of Noncompensatory Options. If, as a result of an
exercise of a noncompensatory option to acquire an interest in the Company, a
Capital Account reallocation is required under Treasury Regulations Section
1.704-1(b)(2)(iv)(s)(3), the Company shall make corrective allocations pursuant
to Treasury Regulations Section 1.704-1(b)(4)(x).

(c)               Tax Allocations.

(i)                 Except as provided herein, for federal income tax purposes,
each Company item of income, gain, loss, deduction and credit will be allocated
between the Members as its correlative item of “book” income, gain, loss,
deduction or credit is allocated pursuant to this Article V and each tax credit
shall be allocated to the Members in the same manner as the receipt or
expenditures giving rise to such credit is allocated under this Article V.

(ii)              Cost and percentage depletion deductions with respect to
property the production from which is subject to depletion (“Depletable
Property”) shall be computed separately by the Members rather than the Company.
For purposes of such computations, the federal income tax basis of each
Depletable Property shall be allocated to each Member in accordance with such
Member’s Capital Interest Percentage as of the time such Depletable Property is
acquired by the Company, and shall be reallocated among the Members in
accordance with the Members’ Capital Interest Percentages as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Gross Asset Values of the Company’s Depletable Properties pursuant to clause
(b) of the definition of Gross Asset Value (or at the time of any material
additions to the federal income tax basis of such Depletable Property). Such
allocations are intended to be made in accordance with the “partners’ interests
in partnership capital” under Section 613A(c)(7)(D) of the Code.

Each Member, with the assistance of the Board of Managers, shall separately keep
records of its share of the adjusted tax basis in each separate oil and gas
property, adjust such share of the adjusted tax basis for any cost or percentage
depletion allowable with respect to such property and use such adjusted tax
basis in the computation of its cost depletion or in the computation of its gain
or loss on the disposition of such property by the Company. Upon the request of
the Board of Managers, each Member shall advise the Board of Managers of its
adjusted tax basis in each separate oil and gas property and any depletion
computed with respect thereto, both as computed in accordance with the
provisions of this subsection. The Board of Managers may rely on such
information and, if it is not provided by the Member, may make such assumptions
as it shall determine with respect thereto. When reasonably requested by the
Members, the Company shall provide all available information needed by the
Members to comply with the record keeping requirements of this Section 5.2(c).

 25 

 



(iii)            Except as provided in Section 5.2(c)(iv), for the purposes of
the separate computation of gain or loss by each Member on the sale or
disposition of each separate oil and gas property (as defined in Section 614 of
the Code), the Company’s allocable share of the “amount realized” (as such term
is defined in Section 1001(b) of the Code) from such sale or disposition shall
be allocated for federal income tax purposes among the Members as follows:

(A)             first, to the extent such amount realized constitutes a recovery
of the Simulated Basis of the property, to the Members in the same percentages
as the depletable basis of such property was allocated to the Member pursuant to
Section 5.2(c)(ii); and

(B)              second, the remainder of such amount realized, if any, to the
Members in accordance with Section 5.2(a).

(iv)             Tax items with respect to Company assets that are contributed
to the Company with a Gross Asset Value that varies from its basis in the hands
of the contributing Member immediately preceding the date of contribution will
be allocated between the Members for income tax purposes pursuant to Treasury
Regulations promulgated under Code Section 704(c) so as to take into account
such variation. The Company will account for such variation under any method
approved under Code Section 704(c) and the applicable Treasury Regulations as
chosen by the tax matters partner. If the Gross Asset Value of any Company asset
is adjusted pursuant to the definition of “Gross Asset Value” herein, subsequent
allocations of income, gain, loss, deduction and credit with respect to such
Company asset will take account of any variation between the adjusted tax basis
of such Company asset for federal income tax purposes and its Gross Asset Value
in a manner consistent with Code Section 704(c) and the Treasury Regulations
promulgated thereunder under any method approved under Code Section 704(c) and
the applicable Treasury Regulations as chosen by the Board of Managers.
Allocations pursuant to this Section 5.2(c) are solely for purposes of federal,
state and local taxes and will not affect, or in any way be taken into account
in computing, any Member’s Capital Account, share of Profits and Losses (or
items thereof), or any other items or distributions pursuant to any provision of
this Agreement.

(d)               Other Provisions.

(i)                 For any fiscal year or other period during which any part of
a Membership Interest in the Company is transferred between the Members or to
another Person, the portion of the Profits, Losses and other items of income,
gain, loss, deduction and credit that are allocable with respect to such part of
a Membership Interest in the Company will be apportioned between the transferor
and the transferee under any method allowed pursuant to Section 706 of the Code
and the applicable Treasury Regulations as determined by the Board of Managers.

 26 

 



(ii)              In the event that the Code or any Treasury Regulations require
allocations of items of income, gain, loss, deduction or credit different from
those set forth in this Article V, the Board of Managers is hereby authorized to
make new allocations in reliance on the Code and such Treasury Regulations, and
no such new allocation will give rise to any claim or cause of action by any
Member.

(iii)            For purposes of determining a Member’s proportional share of
the Company’s “excess nonrecourse liabilities” within the meaning of Treasury
Regulations Section 1.752-3(a)(3), each Member’s interest in Profits will be
deemed to be in accordance with each Member’s Sharing Percentage.

Section 5.3.         Withholding. The Company may withhold distributions or
portions thereof if it is required to do so by any applicable rule, regulation,
or law, and each Member hereby authorizes the Company to withhold from or pay on
behalf of or with respect to such Member any amount of federal, state, local or
foreign taxes that the Board of Managers in good faith determines that the
Company is required to withhold or pay with respect to any amount distributable
or allocable to such Member pursuant to this Agreement. Any amounts withheld
pursuant to this Section 5.3 will be treated as having been distributed to such
Member for all purposes of this Agreement. To the extent that the cumulative
amount of such withholding for any period exceeds the distributions to which
such Member is entitled for such period, the Company shall notify such Member
and such Member shall either (i) promptly pay the amount of such excess;
provided that such payment will not be treated as a Capital Contribution or
reduce the amount such Member is otherwise required to contribute pursuant to
this Agreement or (ii) at such Member’s election, the amount of such excess will
be considered a loan from the Company to such Member, with interest accruing at
the Interest Rate; provided that such loan may, at the option of the Board of
Managers, be satisfied out of distributions to which such Member would otherwise
be subsequently entitled. Each Member hereby unconditionally and irrevocably
grants to the Company a security interest in such Member’s Units to secure such
Member’s obligation to pay to the Company any amounts required to be paid
pursuant to this Section 5.3. Each Member will take such actions as the Company
may request in order to perfect or enforce the security interest created
hereunder. Each Member hereby agrees to indemnify and hold harmless the Company,
the other Members and the Board of Managers from and against any liability
(including any liability for taxes, penalties, additions to tax or interest)
with respect to income attributable to or distributions or other payments to
such Member. In addition, each Member agrees that neither the Company, the Board
of Managers nor any other Member will be liable for any excess taxes withheld in
respect of a Member’s Membership Interest and a Member’s recourse will be
limited to a refund claim or other claim or action against the applicable taxing
authority.

 27 

 



Section 5.4.         Limitation on Class B Unit Distributions. Notwithstanding
anything to the contrary in this Agreement, no distribution will be made in
respect of any Class B Unit that has a Benchmark Amount greater than zero
pursuant to Section 5.1 or paragraph 1.01 of Exhibit 5.1 until the aggregate
distributions made pursuant to such Sections following the issuance of any Class
B Units in respect of the Initial Class B Units, determined on a per Unit basis,
equal the Benchmark Amount attributable to each such Class B Unit. An amount
equal to the amount of any reduction in distributions to a Class B Unitholder
resulting from the application of the foregoing sentence (i.e., the incremental
amount that such Class B Unitholder would have otherwise been distributed) will
be distributed, in accordance with Section 5.1 or Section 10.2 (as applicable),
to the other Class B Unitholders in respect of Class B Units with Benchmark
Amounts that are lower than that of the Class B Unit with respect to which such
distributions were reduced and who would otherwise be entitled to participate in
such distribution pursuant to Section 5.1 and the application of the first
sentence of this Section 5.4. From and after the time the Company issues
additional Class B Units and assigns such Class B Units a Benchmark Amount,
distributions of Available Cash pursuant to Section 5.1 will be made after
taking into account and applying the principles set forth in this Section 5.4;
provided, that this Agreement may be amended by the Board of Managers pursuant
to Section 12.2 in order to make such changes to this Agreement as the Board of
Managers determines in its reasonable discretion is necessary to reflect the
principles set forth in this Section 5.4 and nothing in this Section 5.4 will
limit the right of a Class B Unitholder to receive tax distributions pursuant to
paragraph 1.02 of Exhibit 5.1. The intent of this provision is to ensure that
each Class B Unit is treated as a “profit interest” as that term is defined in
Revenue Procedure 93-27, 1993-2 C.B. 343, as clarified by Revenue Procedure
2001-43, 2001-2 C.B. 191, and, as such, would not be entitled to receive any
amounts upon a hypothetical liquidation of the Company immediately after such
Class B Unit is granted and this provision shall be interpreted consistent with
such intent.

Section 5.5.         Return of Excess Distributions. The Members acknowledge and
agree that the relative rights and preferences of the Members with respect to
distributions made pursuant to Section 5.1 are intended to be measured with
respect to the total amount of Capital Contributions and distributions made over
the term of the Company’s existence. Therefore, prior to making any distribution
pursuant to Section 5.1 (other than any distribution pursuant to paragraph 1.02
of Exhibit 5.1, but including any distribution of proceeds following a
Monetization Event) (the “Subject Distribution”), the Board of Managers shall
determine the sum of (i) the cumulative amount of all distributions previously
made by the Company to all Members and (ii) the aggregate amount of the Subject
Distribution (collectively, the “Aggregate Distribution Amount”). The Board of
Managers shall then determine for each Class B Unitholder such Class B
Unitholder’s share of the Aggregate Distribution Amount by applying the
provisions of Section 5.1 (the “Intended Distribution Amount”). If the Board of
Managers determines that the cumulative amount of distributions previously made
by the Company to a Class B Unitholder (or such Class B Unitholder’s predecessor
in interest, as applicable) pursuant to Section 5.1 and the amount of the
Subject Distribution anticipated to be made to such Class B Unitholder exceeds
the Intended Distribution Amount of such Class B Unitholder (together with such
Class B Unitholder’s predecessor in interest, as applicable) (such excess, the
“Excess Distribution Amount”), the Board of Managers shall reduce the amount of
the Subject Distribution to be distributed to such Class B Unitholder in an
amount equal to the Excess Distribution Amount for such Class B Unitholder, or
to the extent necessary with respect to any Subject Distribution being made in
connection with a Liquidation Event, require the Class B Unitholder to make a
payment to the Company of an amount not to exceed such Excess Distribution
Amount. Any portion of a Class B Unitholder’s Excess Distribution Amount
withheld from a Class B Unitholder or contributed by a Class B Unitholder to the
Company pursuant to this Section 5.5 shall be distributed to the other Members
in connection with the Subject Distribution in accordance with Section 5.1. If
any Class B Unitholder receives any payment or distribution in connection with a
Subject Distribution that should have otherwise been included in such Class B
Unitholder’s Excess Distribution Amount payable or distributable to the other
Members under this Section 5.5, such Class B Unitholder shall promptly return
such payment or distribution to the Company.

 28 

 



ARTICLE VI


Management/Governance Provisions

 

Section 6.1.         Board of Managers. Except for situations in which the
approval of the Members is required by this Agreement or by nonwaivable
provisions of applicable law, the powers of the Company shall be exercised by or
under the authority of, and the business and affairs of the Company shall be
managed under the direction of, managers, who shall be referred to herein each
as a “Manager” or collectively as the “Managers,” and who shall act as a board
(when acting as a board, the Managers are referred to herein as the “Board of
Managers”).

Section 6.2.         Certain Agreements.

(a)               From and after the date hereof, the Board of Managers shall be
composed of three (3) individuals, as follows: (i) CEC shall be entitled to
designate two (2) of the Managers to the Board of Managers (each, a “CEC
Manager”); and (ii) the Chief Executive Officer of BROG shall serve as one (1)
of the Managers to the Board of Managers (the “Management Manager”). Except as
prohibited by law, each CEC Manager shall be entitled to serve on each of the
committees, if any, of the Board of Managers. The initial Managers are set forth
in Exhibit 6.2(a). Commencing on the date hereof, the Board of Managers shall be
composed of such designees, each of whom shall serve until his successor is duly
selected in accordance with this Agreement and qualified or until such
individual’s death, resignation or removal.

(b)               In the event that a vote of the Members is required to appoint
a Manager of the Company, each Member agrees to vote for the Managers designated
in accordance with this Section 6.2 and Section 6.4.

(c)               Members of the Board of Managers will not be paid any fee for
serving on the Board of Managers but will be entitled to reimbursement for
reasonable out-of-pocket expenses incurred in connection with their service on
the Board of Managers.

(d)               Regular meetings of the Board of Managers shall be held
quarterly or more frequently at such times and places as the Board of Managers
may from time to time determine.

Section 6.3.         Removal of Managers. Any Manager may be removed from the
Board of Managers, with or without cause, by the Member(s) who designated such
Manager to serve on the Board of Managers; provided, however, that with respect
to any Manager who is also (a) an employee of the Company or its subsidiaries,
or (b) is acting as an executive officer pursuant to a management services
agreement, if such Manager’s employment or contract with the Company or any of
its subsidiaries is terminated for any reason, then such Manager shall
automatically be removed from the Board of Managers effective as of such Date.
Except as provided in the immediately preceding sentence, a Manager may not be
removed from the Board of Managers.

 29 

 



Section 6.4.         Vacancies. In the event that a vacancy is created on the
Board of Managers at any time by the death, disability, retirement, resignation
or removal of a Manager, the Member(s) that had designated such Manager to serve
on the Board of Managers shall have the sole and exclusive right to designate a
replacement therefor; provided, however, that vacancies created by the automatic
removal of any Manager pursuant to the proviso in Section 6.3 shall be filled by
the affirmative vote of the CEC Managers.

Section 6.5.         Meetings of Board of Managers.

(a)               Meetings of the Board of Managers, regular or special, may be
held either within or without the State of Delaware.

(b)               Regular meetings of the Board of Managers, of which no notice
shall be necessary, shall be held at such times and places as may be fixed from
time to time by resolution adopted by the Board of Managers and communicated to
all Managers. Except as otherwise provided by statute, the Certificate, or this
Agreement, any and all business may be transacted at any regular meeting.

(c)               Special meetings of the Board of Managers may be called by
Managers holding a majority of the aggregate number of votes entitled to be cast
by all Managers on twenty-four (24) hours’ written notice (effective upon
receipt) to each Manager, either personally or by facsimile, electronic
transmission, or overnight courier. Except as may be otherwise expressly
provided by statute, the Certificate or this Agreement, neither the business to
be transacted at, nor the purpose of, any regular or special meeting of the
Board of Managers need be specified in the notice or waiver of notice of such
meeting.

(d)               Without limiting Section 6.5(e), at all meetings of the Board
of Managers the presence (in person or by teleconference) or representation by
proxy of Managers holding a majority of the aggregate number of votes entitled
to be cast by all Managers shall be necessary and sufficient to constitute a
quorum for the transaction of business. If a quorum shall not be present at any
meeting of the Board of Managers, the Managers present thereat may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present. Any business may be transacted at any
such adjourned meeting which is subsequently reconvened that might have been
transacted at the meeting as originally convened. The Board of Managers shall
promptly notify any Manager not present at a meeting of any action taken at such
meeting.

(e)               Except as otherwise expressly set forth in this Agreement, any
action by the Board of Managers shall require the affirmative vote of at least a
majority of the aggregate number of votes entitled to be cast by all Managers on
such matter. Each Manager shall be entitled to exercise one vote.

(f)                The officer presiding over any meeting of the Board of
Managers (in accordance with Section 6.7) shall determine the order of business
and the procedure at the meeting, including such regulation of the manner of
voting and the conduct of discussion as determined by him to be in order.

 30 

 



(g)               Any action required or permitted to be taken at any meeting of
the Board of Managers may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, is signed by Managers having not less than the minimum number of votes
that would be necessary to authorize or take such action at a meeting at which
all Managers entitled to vote thereon were present (in person or by
teleconference) or represented by proxy and voted. A photographic, photostatic,
facsimile or similar reproduction of a writing signed by a Manager, shall be
regarded as signed by the Manager for purposes of this Section 6.5.

(h)               Subject to the provisions of applicable law and this Agreement
regarding notice of meetings and the granting of proxies, Persons serving on the
Board of Managers (i) may, unless otherwise restricted by the Certificate or
this Agreement, participate in and hold a meeting of the Board of Managers by
using conference telephone, electronic transmission, or similar communications
equipment by means of which all Persons participating in the meeting can hear
each other and, (ii) may grant a proxy to another Manager or delegate its right
to act to another Manager which proxy or delegation shall be effective as the
attendance or action at the meeting of the Manager giving such proxy or
delegation. Participation by a Manager in a meeting pursuant to this Section 6.5
shall constitute presence in Person at such meeting, except when a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting was not lawfully
called or convened.

Section 6.6.         Actions Requiring Board of Managers Approval.

(a)               In addition to any other matters under applicable law that
require the approval of the Board of Managers, the Company (or the officers and
agents acting on its behalf), on its own behalf or on behalf of any of its
subsidiaries, shall not take any of the following actions without having first
received the approval of the Board of Managers in accordance with this
Agreement:

(i)                 call for additional Capital Contributions to the Company;

(ii)              create, incur, refinance or guarantee any Indebtedness;

(iii)            authorize, issue, offer or sell any debt securities or any
Equity Securities;

(iv)             issue any Class B Units to any Eligible Recipient in accordance
with Section 3.2(d);

(v)               approve any Monetization Event, except in connection with the
exercise by CEC of its right to cause a Company Sale or Approved IPO in
accordance with Section 9.3;

 

(vi)             effect the sale or Disposition of any material properties or
assets of the Company, except in connection with the exercise by CEC of its
right to cause a Company Sale or Approved IPO in accordance with Section 9.3;

 31 

 



(vii)          appoint or remove any executive officer or any other employee or
hire any person on a basis other than “at will” or terminate any such person
employed on a basis other than “at will”;

(viii)        approve an Annual Budget (including any quarterly updates thereto)
or amend or modify it in any material respect, or approve any Cost Overrun
Items, in each case except that the Company may make additional capital
expenditures to the extent necessary to preserve property from sudden and
catastrophic loss and to preserve life and property in the event of any
blow-out, fire, explosion, loss of circulation, loss of pipe or other equipment
in the hole, environmental incident or other extraordinary, unusual or
unexpected event;

(ix)             select, engage or dismiss the Company’s independent certified
public accountants, independent petroleum engineers and other external
consultants or advisors;

(x)               commence the liquidation and dissolution of the Company in
accordance with Article X or a voluntary bankruptcy by the Company, or consent
to the appointment of a receiver, liquidator, assignee, custodian, or trustee
for the purpose of winding up the affairs of the Company;

(xi)             enter into, modify, amend, change or terminate any material
contract or commitment (including all hedging and derivative contracts or any
marketing contracts);

(xii)          guarantee the performance of any non-financing contract or other
obligation of any Person;

(xiii)        make loans or other advances of credit to, or invest in the
securities of, any other Person;

(xiv)         mortgage, pledge, assign in trust or otherwise encumber any
property or assets of the Company or any of its wholly-owned subsidiaries, or
assign any monies owed or to be owed to the Company or any of its wholly-owned
subsidiaries, except for customary Liens granted in the ordinary course of
business;

(xv)           make any distributions other than distributions made pursuant to
paragraph 1.02 of Exhibit 5.1;

(xvi)         except as contemplated by this Agreement or any Grant Letter,
redeem, repurchase or otherwise acquire any Equity Securities;

(xvii)      compromise or settle any lawsuit, administrative matter or other
dispute;

(xviii)    subject to Section 6.6(d), enter into, modify, amend or terminate any
agreement with, or consummate any transaction involving, any Member, manager,
officer, employee or other Affiliate of the Company, or any of their respective
Affiliates (each a “Related Party”);

 32 

 



(xix)         cause the Company to engage in a public offering of its debt
securities or Equity Securities, except in connection with the exercise by CEC
of its right to cause an Approved IPO in accordance with Section 9.3;

(xx)           admit any Member (except as permitted by Article IX);

(xxi)         cause the conversion of the Company into any form of business
organization other than a limited liability company, except in connection with
the exercise by CEC of its right to cause a Company Sale or Approved IPO in
accordance with Section 9.3;

(xxii)      subject to Section 9.3, make an acquisition or Disposition
(including any farm-out and farm-in transactions);

(xxiii)    subject to Section 12.2, on behalf of the Company amend, modify or
change this Agreement, the Certificate or any Grant Letter;

(xxiv)     extend the Investment Period;

(xxv)       form or create any subsidiaries;

(xxvi)     change or restrict the principal line of business of the Company and
its subsidiaries (taken as a whole), or change or participate in any activity
inconsistent with the Company’s purposes set forth in Section 1.3;

(xxvii)  adopt any voluntary change in tax classification for federal income tax
purposes of the Company or any of its subsidiaries;

(xxviii)                        enter into (A) any Commodity Hedging
Transaction, other than pursuant to a hedging program approved by the Board of
Managers, or (B) any other type of financial hedge (exclusive of a hedge
contemplated under the defined term “Commodity Hedging Transaction”), such as an
interest rate swap; or

(xxix)     enter into any agreement or otherwise commit to do any of the
foregoing.

(b)               An annual budget for the Company (the “Annual Budget”), which
shall set forth budgeted revenues, expenses and capital expenditures for the
subsequent fiscal year (excluding capital expenditures for acquisitions) and
after the first Annual Budget shall include actual versus budgeted figures for
the previous fiscal year, shall be presented to the Board of Managers no later
than three (3) days prior to each regularly scheduled annual meeting of the
Board of Managers.

(c)               The Members acknowledge and agree, notwithstanding anything to
the contrary in the Act, that, subject to Section 6.10, the Board of Managers
may affirmatively take (without any other approvals) any of the actions
specified in this Section 6.6 requiring Board of Manager approval and no
separate Member vote, consent or approval (whether by class or other) shall be
required with respect to such actions; provided that any action that
disproportionately reduces the relative interest of any Class A Unitholder in
the profits or capital of the Company shall require the written consent of such
Class A Unitholder.

(d)               Notwithstanding any other provision of this Agreement to the
contrary, transactions and agreements between the Company, on one hand, and any
Related Party, on the other hand, shall be effected on terms and conditions that
are, in the good faith determination of the Board of Managers, taken as a whole,
no more favorable to such Related Party than would be available to any
unaffiliated third party in an arms-length transaction.

 33 

 



Section 6.7.         Officers.

(a)               The officers of the Company elected by the Board of Managers
may include a Chief Executive Officer, a President, and such other officers
(including a Chief Financial Officer, Vice Presidents, Secretary, Assistant
Secretaries, Treasurer and Assistant Treasurers) as the Board of Managers from
time to time may determine. Officers elected by the Board of Managers shall each
have such powers and duties as generally pertain to their respective offices,
subject to the specific provisions of this Section 6.7 and the other terms and
provisions hereof. Such officers shall also have such powers and duties as from
time to time may be conferred by the Board of Managers. The Board of Managers
may also appoint such other officers (including one or more Vice Presidents and
Controllers) as may be necessary or desirable for the conduct of the business of
the Company. Such other officers shall have such powers and duties and shall
hold their offices for such terms as may be prescribed by the Board of Mangers
or, if such officer has been appointed by the Chief Executive Officer or
President, as may be prescribed by the appointing officer.

(b)               No officer need be a resident of the State of Delaware, a
Member or a Manager. Each officer shall hold office until his successor shall be
duly designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner hereinafter provided. Any number of
offices may be held by the same Person. The salaries or other compensation, if
any, of the officers and agents of the Company shall be fixed from time to time
by the Board of Managers.

(c)               Any officer may resign as such at any time. Such resignation
shall be made in writing and shall take effect at the time specified therein, or
if no time is specified, at the time of its receipt by the Board of Managers.
The acceptance of a resignation shall not be necessary to make it effective,
unless expressly so provided in the resignation. Subject to Section 6.6, any
officer may be removed as such, either with or without cause, by the Board of
Managers; provided, however, that such removal shall be without prejudice to the
contract rights, if any, of the Person so removed. Designation of an officer
shall not of itself create contract rights. Any vacancy occurring in any office
of the Company may be filled by the Board of Managers.

Section 6.8.         Duties of Managers.

(a)               Notwithstanding anything provided herein to the contrary, to
the fullest extent permitted by the Act, a Person, in performing his duties and
obligations as a CEC Manager under this Agreement shall be entitled to act or
omit to act at the direction of CEC (or, if the Management Manager, in the
Management Manager’s own interests), considering only such factors, including
the separate interests of CEC, as such Manager or Member(s) choose to consider,
and any action of or failure to act by a CEC Manager taken or omitted in good
faith reliance on the foregoing provisions shall not, as between the Company and
the other Member(s), on the one hand, and such Manager or the Member(s)
designating such Manager, on the other hand, constitute a breach of any duty
(including any fiduciary or other similar duty, to the extent such exists under
the Act or any other applicable law, rule or regulation) on the part of such
Manager or the Member(s) to the Company or any other Manager or Member of the
Company.

 34 

 



(b)               The Members (and the Members on behalf of the Company) hereby:

(i)                 agree that (A) the terms of this Section 6.8, to the extent
that they modify or limit a duty or other obligation, if any, that a Manager may
have to the Company or any other Member under the Act or other applicable law,
rule or regulation, are reasonable in form, scope and content; and (B) the terms
of this Section 6.8 shall control to the fullest extent possible if it is in
conflict with a duty, if any, that a Manager may have to the Company or another
Member, under the Act or any other applicable law, rule or regulation; and

(ii)              waive to the fullest extent permitted by the Act any duty or
other obligation, if any, that a Member (in its capacity as such) may have to
the Company or another Member, pursuant to the Act or any other applicable law,
rule or regulation, to the extent necessary to give effect to the terms of this
Section 6.8.

(c)               The Members, on behalf of the Company, acknowledge, affirm and
agree that (i) CEC would not be willing to make an investment in the Company,
and no person designated by CEC to serve on the Board of Managers would be
willing to so serve, in the absence of this Section 6.8, and (ii) they have
reviewed and understand the provisions of §§18-1101(b) and (c) of the Act.

Section 6.9.         Other Investments of CEC Related Parties; Waiver of
Conflicts of Interest and Negation of Duties and Obligations.

(a)               Each Member acknowledges and affirms that CEC and the CEC
Managers (collectively, the “CEC Related Parties”):

(i)                 (A) have participated (directly or indirectly) and will
continue to participate (directly or indirectly) in venture capital, private
equity and other direct investments in corporations, joint ventures, limited
liability companies and other entities (in this Section 6.9, “Other
Investments”), including Other Investments engaged in various aspects of the
U.S. “upstream,” “downstream” and “midstream” oil and gas business that may, are
or will be competitive with the Company’s business or that could be suitable for
the Company, (B) have interests in, participate with, aid and maintain seats on
the board of directors or similar governing bodies of, Other Investments, and
(C) may develop or become aware of business opportunities for Other Investments;
and

 35 

 



(ii)              may or will, as a result of or arising from the matters
referenced in clause (i) above, the nature of the CEC Related Parties’
businesses and other factors, have conflicts of interest or potential conflicts
of interest.

(b)               The Members, in their capacities as Members and on behalf of
the Company, expressly (x) waive any such conflicts of interest or potential
conflicts of interest and agree that no CEC Related Party or its representatives
shall have any liability to any Member or any Affiliate thereof, or the Company
with respect to such conflicts of interest or potential conflicts of interest
and (y) acknowledge and agree that the CEC Related Parties and their respective
representatives will not have any duty to disclose to the Company, any other
Member or the Board of Managers or any Managers any such business opportunities,
whether or not competitive with the Company’s business and whether or not the
Company might be interested in such business opportunity for itself; provided,
however, that the foregoing shall not be construed to permit any breach of
Section 12.12. The Members (and the Members on behalf of the Company) also
acknowledge that the CEC Related Parties and their representatives have duties
not to disclose confidential information of or related to the Other Investments.

(c)               The Members (and the Members on behalf of the Company) hereby:

(i)                 agree that (A) the terms of this Section 6.9, to the extent
that they modify or limit any duty of loyalty or other similar obligation, if
any, that a CEC Related Party may have to the Company or another Member under
the Act or other applicable law, rule or regulation, are reasonable in form,
scope and content; and (B) the terms of this Section 6.9 shall control to the
fullest extent possible if it is in conflict with any duty of loyalty or similar
obligation, if any, that a CEC Related Party or its representatives may have to
the Company or another Member, the Act or any other applicable law, rule or
regulation; and

(ii)              waive any duty of loyalty or other similar obligation, if any,
that a CEC Related Party or its representatives may have to the Company or
another Member, pursuant to the Act or any other applicable law, rule or
regulation, to the extent necessary to give effect to the terms of this Section
6.9.

(d)               Whenever in this Agreement a Member or any representative
thereof (including a Manager designated by such Member or instructed to act by
such Member) is permitted or required to make a decision (a) in its “sole
discretion” or “discretion” or under a grant of similar authority or latitude,
the Member shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interests of or factors affecting the Company or
any other Member, or (b) in its “good faith” or under another expressed
standard, to the fullest extent permitted by the Act, a Member shall act under
such express standard and shall not be subject to any other or different
standard imposed by this Agreement or any other agreement contemplated herein or
by relevant provisions of law or in equity or otherwise.

(e)               The Members, individually and on behalf of the Company,
acknowledge, affirm and agree that (i) the execution and delivery of this
Agreement by CEC is of material benefit to the Company and the Members, and that
CEC would not be willing to (x) execute and deliver this Agreement, and (y) make
their agreed Capital Contributions to the Company, without the benefit of this
Section 6.9 and the agreement of the parties, including the Members, thereto;
and (ii) they have reviewed and understand the provisions of §§18-1101(b) and
(c) of the Act.

 36 

 



Section 6.10.     Actions Requiring Member Approval.

In addition to any other matters under applicable law that require the approval
of the Members, none of the Board of Managers, the Company or the officers and
agents of the Company acting on its behalf shall take any of the following
actions without having first received the approval of the Members adversely
affected thereby:

(a)               increase or reduce any Member’s Capital Account, except as
provided in Article IV or Article V;

(b)               allocate any Profits and Losses or make any distributions,
except as provided in Article IV, Article V, Article IX, Article X or Exhibit
5.1; or

(c)               enter into any agreement or otherwise commit to do any of the
foregoing.

ARTICLE VII

 

Accounting and Banking Matters; Capital Accounts; Tax and Related Matters

 

Section 7.1.         Books and Records; Reports.

(a)               The Company shall keep and maintain full and accurate books of
account for the Company in accordance with GAAP consistently applied in
accordance with the terms of this Agreement. Such books shall be maintained at
the principal United States office of the Company or offsite so long as they are
easily accessible. The Class A Unitholders (and their respective Affiliates and
designated representatives) shall have (i) prompt and reasonable access, upon
reasonable prior request and at reasonable times, to all books, records and
properties of the Company, and to employees of the Company with responsibility
for operating, financial, legal or accounting matters generally and (ii) such
other information as the Board of Managers may from time to time reasonably
request. Notwithstanding anything to the contrary in this Agreement, no Member
other than the Class A Unitholders (and their respective Affiliates and
designated representatives) shall have any right to review, inspect or copy the
books and records of the Company relating to the Commitment Amount of CEC or the
ownership of the Class A Units or Class B Units by the Members.

(b)               The Company shall provide to each of the Class A Unitholders
the following:

(i)                 as soon as available, but in any event within 90 days after
the end of each fiscal year of the Company, a copy of the audited consolidated
balance sheet of the Company and its subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, together with a narrative discussion and analysis
of the financial condition and results of operations of the Company and its
subsidiaries for such fiscal year as compared to the previous year, and reported
on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by the Company’s
independent certified public accountants;

 37 

 



(ii)              as soon as available, but in any event not later than 60 days
after the end of each of the first three fiscal quarterly periods of each fiscal
year of the Company, a narrative discussion and analysis of the financial
condition and results of operations of the Company and its subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, as compared to the portion of the
internally prepared profit and loss projections covering such periods and to the
comparable periods of the previous year;

(iii)            as soon as available, but in any event not later than 30 days
after the end of each calendar month;

(A)             a report, in form and substance acceptable to CEC, with respect
to the revenue received by the Company and its subsidiaries for such month as
well as the cash and debt balances of the Company and its subsidiaries as of the
last day of such month and including such other detail as CEC shall request;

(B)              a schedule of the Company’s well commitments as of the last day
of such month, together with a reconciliation to the schedule well commitments
as of the last day of the immediately preceding month, and a schedule of the
Company’s wells as of the last day of such month that are either producing,
drilling, or permitted but undrilled; and

(C)              a schedule, certified by the Chief Executive Officer, President
or Chief Financial Officer of the Company, but in any event, with respect to
financial matters, the Chief Financial Officer (the “Responsible Officer”),
detailing the capital expenditures made by the Company and its subsidiaries
during such month in such form and with such detail as CEC shall request
(including a comparison of actual costs with estimated costs); and

(D)             such other information as CEC may from time to time request.

All such financial statements delivered pursuant to this Section 7.1(b)(i)
through 7.1(b)(iii) shall be complete and correct in all material respects and
prepared in reasonable detail and in accordance with GAAP, applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by the Company’s independent certified public accountants or
Responsible Officer, as the case may be, and disclosed therein, and quarterly
financial statements shall be subject to normal year-end audit adjustments and
need not be accompanied by footnotes).

(iv)             as soon as available, but in any event within 30 days after the
end of each month, a report, in form and substance reasonably satisfactory to
CEC, setting forth a statement of gross and net production and sales proceeds of
all Hydrocarbons produced from the Oil and Gas Properties, together with such
other information as CEC may reasonably request;

 38 

 



(v)               as soon as available, but in any event within 30 days after
the end of each quarterly period of each fiscal year, a report, in form and
substance reasonably satisfactory to CEC, setting forth as of the last Business
Day of such quarterly period, a summary of the hedging positions of the Company
and its subsidiaries under all Commodity Hedging Transactions (including any
contracts of sale which provide for prepayment for deferred shipment or delivery
of Hydrocarbons or other commodities) of the Company and its subsidiaries,
including the type, term, effective date, termination date and notional
principal amounts or volumes, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, and any new credit support agreements relating thereto;

(vi)             (A) on or before March 15 of each year, a reserve report
prepared by the Company’s petroleum engineers acceptable to CEC, dated as of
December 31 of the previous year; (B) promptly upon written request by CEC, a
reserve report prepared by the Company’s independent petroleum engineers dated
as of the first day of the month during which the Company receives such request;
provided that, CEC may request, at the Company’s cost and expense, no more than
two such reserve reports during any 12-month period, with any additional
requests for updated reserve reports during any such period to be at CEC’s cost
and expense, together with an accompanying report on, since the date of the last
reserve report previously delivered hereunder, sales and purchases of Oil and
Gas Properties and changes in categories concerning the Oil and Gas Properties
owned by the Company which have attributable to them proved reserves and
containing information and analysis with respect to the proved reserves of the
Company as of the date of such report and the PV 10 Value; and (C) together with
each reserve report furnished pursuant to (A) or (B), (I) any updated production
history of the proved reserves of the Company as of such date, (II) the lease
operating expenses attributable to the Oil and Gas Properties of the Company for
the prior 12-month period, (III) any other information as to the operations of
the Company and its subsidiaries as reasonably requested by CEC and (IV) such
additional data and information concerning pricing, quantities, volume of
production and production imbalances from or attributable to the Oil and Gas
Properties with respect thereto as CEC may reasonably request;

(vii)          not later than 30 days after the end of each March 31, June 30
and September 30 of each fiscal year of the Company, an internally prepared
report prepared as of each such date, which report, together with an
accompanying report on purchases and sales of Oil and Gas Properties and changes
in categories since the date of the last reserve report or internally prepared
report previously delivered under this Agreement, as applicable, both
substantially in the same form and substance as the reserve reports referred to
in Section 7.1(b)(vi), each such internally prepared report having been prepared
by or at the direction of the Company and (together with the related PV 10 Value
calculation) having been certified in writing by the senior or consulting
petroleum engineer of the Company as to the truth and accuracy of the historical
information utilized to prepare the internally prepared report and the estimates
included therein;

 39 

 



(viii)        reports, certifications, engineering studies, environmental
assessments or other written material or data requested by, and in form, scope
and substance reasonably satisfactory to, CEC, in the event that CEC at any time
has a reasonable basis to believe that there may be a material violation of any
Environmental Law or a condition at any property owned, operated or leased by
the Company or its subsidiaries that could reasonably give rise to a Material
Adverse Effect; provided, further, that if the Company or its subsidiaries fail
to provide such reports, certifications, engineering studies or other written
material or data within 75 days after the request of CEC, CEC shall have the
right, at the Company’s sole cost and expense, to conduct such environmental
assessments or investigations as may reasonably be required to enable the
Company to determine whether the Company is in material compliance with
Environmental Laws;

(ix)             as soon as is practicable following the written request of CEC
and in any event within 60 days after the end of each fiscal year, a report in
form and substance satisfactory to CEC outlining all material insurance coverage
maintained as of the date of such report by the Company and the duration of such
coverage;

(x)               promptly after the formation, in accordance herewith, of any
pool or unit affecting Oil and Gas Properties in which the Company or its
subsidiaries owns a 5% working interest or greater, a conformed copy of the
recorded pooling agreement, declaration of pooling, or other instrument creating
the pool or unit; and

(xi)             upon request by CEC, such other reports and information with
respect to the Oil and Gas Properties of the Company or its subsidiaries or the
financial condition of the Company or its subsidiaries as may be so requested.

(c)               The Company shall provide to the Board of Managers such other
reports, information (in any form, electronic or otherwise) as a majority of the
Managers serving on the Board of Managers may reasonably request.

Section 7.2.         Fiscal Year. The calendar year shall be selected as the
fiscal year of the Company.

Section 7.3.         Bank Accounts. The Company shall maintain one or more bank
accounts in the name of the Company in such bank or banks as may be determined
by the Board of Managers, which accounts shall be used for the payment of
expenditures incurred by the Company in connection with the business of the
Company and in which shall be deposited any and all receipts of the Company. All
such receipts shall be and remain the property of the Company and shall not be
commingled in any way with funds of any other Person.

Section 7.4.         Tax Partnership. It is the intent of the Members that the
Company be treated as a partnership for federal income tax purposes and, to the
extent permitted by applicable law, for state and local franchise and income tax
purposes and neither the Company nor any Member shall file an election to
classify the Company as an association taxable as a corporation for federal
income tax purposes. Notwithstanding the foregoing, it is agreed that this
Section 7.4 shall not be applicable if the tax status of the Company were to be
reclassified as a result of a merger or other transaction approved by the Board
of Managers in accordance with the terms hereof.

 40 

 



Section 7.5.         Tax Elections. The Company shall make the following
elections:

(a)               to elect the calendar year as the Company’s fiscal year;

(b)               to elect the accrual method of accounting; and

(c)               to deduct when incurred IDCs;

(d)               To elect in a timely manner pursuant to Section 754 of the
Code and pursuant to corresponding provisions of applicable state and local tax
laws, an election under Section 754 of the Code and the Treasury Regulations
promulgated thereunder to adjust the bases of the Company’s properties under
Sections 734 and 743 of the Code; and

(e)               any other election the Board of Managers may deem appropriate
and in the best interests of the Members.

Section 7.6.         Tax Matters Partner.

(a)               For all tax years beginning on or before December 31, 2017,
pursuant to Section 6221 et. seq., Subchapter C of Chapter 63 of Subtitle F of
the Code, CEC shall be designated and shall serve as the “tax matters partner”
(as defined in Section 6231 of the Code), to oversee or handle matters relating
to the taxation of the Company, and as the tax matters partner, shall have the
right and obligation to take all actions authorized and required, respectively,
by the Code for the tax matters partner. If CEC ceases to be Member of the
Company or resigns as tax matters partner, the Board of Managers shall designate
a new tax matters partner. The Company will reimburse the tax matters partner
for all costs and expenses incurred by the tax matters partner in connection
with serving as tax matters partner with respect to the Company.

(b)               For all tax years beginning after December 31, 2017, pursuant
to Section 6221 et. seq., Subchapter C of Chapter 63 of Subtitle F of the Code,
CEC shall be designated and may, on behalf of the Company, at any time, and
without further notice to or consent from any Member, act as the “partnership
representative” of the Company for purposes of the Code. The “partnership
representative” shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the “partnership
representative.” If CEC ceases to be a Member of the Company or resigns as
partnership representative, the Board of Managers shall designate a new
partnership representative. The Company will reimburse the partnership
representative for all costs and expenses incurred by the partnership
representative in connection with serving as partnership representative with
respect to the Company.

Section 7.7.         Tax Returns.

(a)               The Company shall deliver or cause to be delivered, (i) at
least fifteen (15) days prior to the date that any corporation estimated
quarterly tax payments are due, an estimate of the United States federal and
state income quarterly tax obligations of each Person who was a Member at any
time during such calendar quarter, (ii) within forty five (45) days after the
end of each tax year, to each Person who was a Member at any time during such
tax year, a draft of all information necessary for the preparation of such
Person’s United States federal and state income tax returns, and (iii) within
ninety (90) days after the end of each tax year, to each Person who was a Member
at any time during such tax year, federal and state Schedule K-1s in final form.

 41 

 



(b)               The Company shall deliver or cause to be delivered all
information requested by a Member in order for such Member to complete its tax
filings with respect to “unrelated business taxable income” (within the meaning
of Section 512(a) of the Code and the Treasury Regulations promulgated
thereunder) and the Foreign Investment in Real Property Tax Act of 1980
(including Sections 897 and 1445 of the Code and the Treasury Regulations
promulgated thereunder), if any.

ARTICLE VIII

 

Indemnification

 

Section 8.1.         Exculpation and Power to Indemnify in Actions, Suits or
Proceedings Other Than Those by or in the Right of the Company. No Member,
Manager or officer of the Company, or Person serving at the request of the
Company as a member, manager, director or officer of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise,
shall have any liability for any act or failure to act in fulfillment of his
duties, obligations or responsibilities (other than in an action by or in the
right of the Company at the direction of such Person or if otherwise brought by
such Person against the Company) if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. Subject to Section 8.3,
the Company shall indemnify any Person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Company at the direction of such Person or
if otherwise brought by such Person against the Company or any Manager) by
reason of the fact that he is or was a Member, Manager or officer of the
Company, or is or was serving at the request of the Company as a member,
manager, director or officer of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company, and with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Person did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

Section 8.2.         Exculpation and Power to Indemnify in Actions, Suits or
Proceedings by or in the Right of the Company. No Member, Manager or officer of
the Company, or Person serving at the request of the Company as a member,
manager, director or officer of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, shall have any liability
for any act or failure to act in fulfillment of his duties, obligations or
responsibilities in an action by or in the right of the Company or if brought by
such Person against the Company if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful, and whose action or
inaction constituted neither gross negligence nor willful misconduct. Subject to
Section 8.3, the Company shall indemnify any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in his favor by
reason of the fact that he is or was a Member, Manager or officer of the
Company, or is or was serving at the request of the Company as a member,
manager, director or officer of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company and except that no indemnification shall be made
in respect of any claim, issue or matter as to which such Person shall have been
adjudged to be liable for gross negligence or willful misconduct in the
performance of his duty to the Company unless and only to the extent that the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such Person is fairly and reasonably entitled to indemnity for such
expenses which such court shall deem proper. Notwithstanding anything to the
contrary in this Agreement, each officer’s duties with respect to the Company
shall be those duties that would be applicable if such officer were an officer
in a corporation organized under the laws of the State of Delaware.

 42 

 



Section 8.3.         Authorization of Indemnification. Any indemnification under
this Article VIII (unless ordered by a court) shall be made by the Company only
as authorized in the specific case upon a determination that indemnification of
the Member, Manager or officer is proper in the circumstances because he has met
the applicable standard of conduct set forth in Section 8.1 or Section 8.2. Such
determination shall be made in good faith (i) by the Managers, or (ii) if the
Managers so direct, by independent legal counsel in a written opinion, or (iii)
by the Members. To the extent that a Member, Manager or officer has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 8.1 or Section 8.2, or in defense of any
claim, issue or matter therein, he shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by him in
connection therewith, without the necessity of authorization in the specific
case.

Section 8.4.         Good Faith Defined. For purposes of any determination under
Section 8.3, a Person shall be deemed to have acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, to have had
no reasonable cause to believe his conduct was unlawful, if his action is based
on the records or books of account of the Company or another enterprise, or on
information supplied to him by the officers or Managers of the Company or the
officers, managers or directors of another enterprise in the course of their
duties, or on the advice of legal counsel for the Company or another enterprise
or on information or records given or reports made to the Company or another
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or another enterprise.
The term “another enterprise” as used in this Section 8.4 shall mean any other
limited liability company, corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise of which such Person is or was serving
at the request of the Company as a member, manager, director, officer, employee
or agent. The provisions of this Section 8.4 shall not be deemed to be exclusive
or to limit in any way the circumstances in which a Person may be deemed to have
met the applicable standard of conduct set forth in Section 8.1 or Section 8.2,
as the case may be.

 43 

 



Section 8.5.         Indemnification by a Court. Notwithstanding any contrary
determination in the specific case under Section 8.3, and notwithstanding the
absence of any determination thereunder, any Member, Manager or officer of the
Company may apply to any court of competent jurisdiction in the State of
Delaware for indemnification to the extent otherwise permissible under Sections
8.1 and 8.2. The basis of such indemnification by a court shall be a
determination by such court that indemnification of the Member, Manager or
officer of the Company is proper in the circumstances because he has met the
applicable standards of conduct set forth in Section 8.1 or 8.2, as the case may
be. Neither a contrary determination in the specific case under Section 8.3 nor
the absence of any determination thereunder shall be a defense to such
application or create a presumption that the Member, Manager or officer of the
Company seeking indemnification has not met any applicable standard of conduct.
Notice of any application for indemnification pursuant to this Section 8.5 shall
be given to the Company promptly upon the filing of such application. If
successful, in whole or in part, the Member, Manager or officer of the Company
seeking indemnification shall also be entitled to be paid the expense of
prosecuting such application.

Section 8.6.         Expenses Payable in Advance. Expenses incurred by a Member,
Manager or officer of the Company in defending or investigating a threatened or
pending action, suit or proceeding shall be paid by the Company in advance of
the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Member, Manager or officer to repay such
amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Company as authorized by this Article VIII.

Section 8.7.         Nonexclusivity of Indemnification and Advancement of
Expenses. The indemnification and advancement of expenses provided by or granted
pursuant to this Article VIII shall not be deemed exclusive of any other rights
to which those seeking indemnification or advancement of expenses may be
entitled under any agreement, contract, vote of Members or Board of Managers, or
pursuant to the direction (howsoever embodied) of any court of competent
jurisdiction or otherwise, both as to action in his official capacity and as to
action in another capacity while holding such office, it being the policy of the
Company that indemnification of the Persons specified in Sections 8.1 and 8.2
shall be made to the fullest extent permitted under the Delaware General
Corporation Law with respect to the indemnification by a Delaware corporation of
its officers and directors. The provisions of this Article VIII shall not be
deemed to preclude the indemnification of any Person who is not specified in
Section 8.1 or Section 8.2 but whom the Company has the power or obligation to
indemnify under the provisions of the Act or otherwise.

Section 8.8.         Insurance. The Company shall purchase and maintain
insurance on behalf of any Person who is or was a Manager or officer of the
Company, or is or was serving at the request of the Company as a Member,
manager, director, or officer of another limited liability company, corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against any liability asserted against him and incurred by him in any such
capacity, or arising out of his status as such, whether or not the Company would
have the power or the obligation to indemnify him against such liability under
the provisions of this Article VIII. The amount of such insurance shall be
determined by the Board of Managers as necessary to cover adequately the
liabilities described above. The Board of Managers may increase such amount as
it deems necessary or appropriate.

 44 

 



Section 8.9.         Certain Definitions. For purposes of this Article VIII,
references to “the Company” shall include, in addition to the resulting entity,
any constituent entity (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its members, managers, directors,
officers, and employees or agents, so that any Person who is or was a member,
manager, director, officer, employee or agent of such constituent entity, or is
or was serving at the request of such constituent entity as a member, manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, shall stand in the same position under the provisions of this
Article VIII with respect to the resulting or surviving entity as he would have
with respect to such constituent entity if its separate existence had continued.
For purposes of this Article VIII, references to “fines” shall include any
excise taxes assessed on a Person with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a Member, Manager, director, officer, employee or agent of the Company which
imposes duties on, or involves services by, such Member, Manager, director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a Person who acted in good faith and in a
manner he reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Article VIII.

Section 8.10.     Survival of Indemnification and Advancement of Expenses. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Article VIII shall, unless otherwise provided when authorized or ratified,
continue as to a Person who has ceased to be a Member, Manager or officer and
shall inure to the benefit of the heirs, executors and administrators of such
Person and shall survive the dissolution, liquidation and termination of the
Company.

Section 8.11.     Limitation on Indemnification. Notwithstanding anything
contained in this Article VIII to the contrary, except for proceedings to
enforce rights to indemnification (which shall be governed by Section 8.5), the
Company shall not be obligated to indemnify any Member, Manager or officer in
connection with a proceeding (or part thereof) initiated by such Person unless
such proceeding (or part thereof) was authorized or consented to by the Board of
Managers.

Section 8.12.     Indemnification of Employees and Agents. The Company may, to
the extent authorized from time to time by the Board of Managers, provide rights
to indemnification and the advancement of expenses to employees and agents of
the Company similar to those conferred in this Article VIII to Members, Managers
and officers of the Company.

 45 

 



Section 8.13.     Severability. The provisions of this Article VIII are intended
to comply with the Act. To the extent that any provision of this Article VIII
authorizes or requires indemnification or the advancement of expenses contrary
to the Act or the Certificate, the Company’s power to indemnify or advance
expenses under such provision shall be limited to that permitted by the Act and
the Certificate and any limitation required by the Act or the Certificate shall
not affect the validity of any other provision of this Article VIII.

Section 8.14.     Exoneration of Liability for Unlawful Distribution, Unit
Repurchase or Redemption. To the extent any liability is imposed upon a Manager
of the Company based on an unlawful distribution by the Company or an unlawful
repurchase or redemption by the Company of any Units, the Manager may be
exonerated from such liability if such Manager was absent from the meeting in
which the unlawful act was approved or if such Manager dissented from the
authorization of such unlawful act and caused such dissent to be entered into
the minutes of the meeting. If exonerated under this Section 8.14, the Manager
shall be entitled to contribution from the other Managers who voted for the
unlawful dividend, repurchase, or redemption.

Section 8.15.     Priority of Indemnification. Notwithstanding any provision of
this Agreement, the Certificate, or other organizational document of the Company
or any of its subsidiaries, or contract to which the Company or any of its
subsidiaries is a party, to the contrary, the Company and each of its
subsidiaries acknowledges and agrees that the Company and its subsidiaries are,
and shall at all times be, the indemnitors of first resort with respect to any
and all matters for which advancement of expenses and indemnification are
provided by the Company or its subsidiaries to or on behalf of holders of Class
A Units (each such Person, an “Indemnitee”) and the obligations of the Company
and its subsidiaries to each Indemnitee are primary. The Company and each of its
subsidiaries hereby unconditionally and irrevocably waives, relinquishes and
releases (and covenants and agrees not to exercise, and to cause each of its
Affiliates not to exercise), any claims or rights that it or any of its
Affiliates may now have or hereafter acquire against any Indemnitee or Affiliate
thereof that arise from or relate to the existence, payment, performance or
enforcement obligation of the Company, such subsidiary or their respective
Affiliates to any Indemnitee, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification, whether such right to claim, take
or receive, directly or indirectly, in cash or other property or by set-off or
in any other manner, any payment or security or other credit support on account
of such claim, remedy or right.

ARTICLE IX

 

Dispositions; Preemptive and PARTICIPATION Rights

 

Section 9.1.         Dispositions; Exception to Application of this Article IX.

(a)               No Class A Unitholder may voluntarily Dispose of Class A Units
except Dispositions (i) made in connection with and pursuant to a transaction
that is a Change of Control approved in accordance with Section 6.6; (ii) made
to Permitted Transferees of such Member; (iii) made as a Participation Member in
accordance with the provisions of Section 9.5; (iv) made in connection with a
Company Sale in accordance with the provisions of Section 9.3; (v) made after a
Qualified IPO approved in accordance with Section 6.6; or (vi) as are approved
in advance in writing by the Board of Managers.

 46 

 



(b)               No Class B Unitholder may voluntarily Dispose of any Class B
Units except Dispositions (i) made in connection with and pursuant to a
transaction that is a Change of Control (including in connection with a Company
Sale); (ii) made to Permitted Transferees; (iii) made as a Participation Member
in accordance with the provisions of Section 9.5; or (iv) as are approved in
advance in writing by the Board of Managers.

(c)               The foregoing to the contrary notwithstanding, a Disposition
by a Member shall be null and void ab initio (i) if, following the proposed
Disposition, the Company would constitute a “publicly traded partnership” for
purposes of Section 7704 of the Code or such Disposition would make the
Partnership ineligible for “safe harbor” treatment under Section 7704 of the
Code (unless such condition is waived by the Board of Managers), (ii) if the
transferee fails to deliver to the Company all documents required pursuant to
Section 9.2, or (iii) such Disposition would result in the violation of any
applicable federal or state securities laws. All reasonable out-of-pocket costs
and expenses incurred by the Company in connection with any Disposition by a
Member of all or a part of its Units shall be borne by such Member.

(d)               Each Member shall be subject to the provisions of Section
12.12 in connection with any proposed Disposition of Units in accordance with
this Article IX, and nothing in this Article IX shall be construed to permit any
breach or otherwise modify the restrictions contained in Section 12.12.

(e)               A Member shall not Dispose, or permit the Disposition of, any
Equity Securities with a purpose of avoiding restrictions on Disposition set
forth in this Agreement.

Section 9.2.         Substitution.

(a)               Unless an assignee of Units becomes a Member in accordance
with the provisions of Section 9.2(b), such assignee shall not be entitled to
any of the rights granted to a Member hereunder in respect of such Units, other
than the right to receive allocations of income, gain, loss, deduction, credit
and similar items and distributions to which the assignor would otherwise be
entitled, to the extent such items are assigned.

(b)               An assignee of the Units of a Member, or any portion thereof,
shall become a Member entitled to all of the rights and subject to all the
obligations of the assigning Member in respect of such Units (including the
obligation to make Capital Contributions in respect of such Member’s Commitment
Amount in accordance with the terms of this Agreement and, subject to the
immediately following sentence, the right to designate a Manager pursuant to
Section 6.2) if, and only if the Disposition is permitted under Section 9.1 and
the assignee executes and delivers such instruments, in form and substance
reasonably satisfactory to the Board of Managers, to effect such substitution
and to confirm the agreement of the assignee to be bound by all of the terms and
provisions of this Agreement. For the avoidance of doubt, the right to designate
a Manager pursuant to Section 6.2 may be assigned by CEC to any transferee of
Class A Units held by CEC.

(c)               Any Disposition of Class B Units shall be subject to any
vesting provisions or other restrictions set forth in the Grant Letter related
to such Class B Units.

 47 

 



Section 9.3.         Drag-Along.

(a)               At any time prior to the consummation of a Qualified IPO or a
Disposition by CEC and its Affiliates of all or substantially all of its Class A
Units in one transaction or a series of related transactions, CEC may elect, by
at least fifteen (15) days written notice to the Board of Managers (a “Company
Sale Notice”), to cause (i) all Unitholders to consummate a Disposition to any
Person of all of the outstanding Units of the Company (any such transaction, a
“Company Sale”) or (ii) a Qualified IPO (an “Approved IPO”); provided, however,
that once CEC has provided the Company Sale Notice in accordance with this
Section 9.3(a), CEC shall be entitled to take (or cause the Company or Board of
Managers to take) all steps reasonably necessary to carry out (x) a sale of
Class A Units, including selecting an investment bank, providing confidential
information to potential acquirers in accordance with Section 12.12, and
negotiating the requisite documentation notwithstanding the fact that no
specific acquirer or transaction shall have been identified to effect the
Company Sale as of the date of the Company Sale Notice or (y) an Approved IPO,
including selecting underwriters, providing confidential information to
underwriters in accordance with Section 12.12 and negotiating requisite
documentation.

(b)               No later than the later of (i) thirty (30) days after delivery
of a Company Sale Notice or (ii) thirty (30) Business Days prior to the
consummation of a Company Sale or Approved IPO, the Board of Managers shall
notify each Unitholder, in writing, of the election by CEC to initiate a Company
Sale or an Approved IPO and such notice shall describe in reasonable detail (i)
in the case of a Company Sale, the name of the Person to whom such Company Sale
is being made; (ii) the proposed date of the consummation of such Company Sale
or Approved IPO; (iii) the material terms of such Company Sale or Approved IPO
and (iv) a copy of any form of agreement or prospectus or other offering
document proposed to be executed in connection with such Company Sale or
Approved IPO.

(c)               Each Unitholder agrees that upon receipt of a Company Sale
Notice it will (i) take such action as may reasonably be required, including
voting its Units in any such Company Sale, and (ii) cause its designated
Managers to take such action required, to approve and cause such Company Sale or
Approved IPO, as applicable, to promptly be consummated. In the event of a
Company Sale involving a Disposition of all of the outstanding Units of the
Company, each Unitholder shall be required to Dispose of all their Units in such
Company Sale free and clear of all Liens (other than Liens created by this
Agreement or restrictions on transfer pursuant to federal and state securities
laws).

(d)               CEC shall have the right in connection with any such Company
Sale or Approved IPO, as applicable, to require the Company and the other
Members to cooperate fully with potential acquirors or underwriters, as
applicable, in such prospective Company Sale or Approved IPO, as applicable, by
taking all customary and other actions reasonably requested by CEC or such
potential acquirors or underwriters, as applicable, including (i) with respect
to the Company, making its properties, books and records, and other assets
reasonably available for inspection by such potential acquirors or underwriters,
as applicable, (ii) with respect to the Company, establishing a data room
including materials customarily made available to potential acquirors or
underwriters, as applicable, in connection with such processes, (iii) subject to
Section 9.3(e)(iii), making customary representations and warranties to such
potential acquirors or underwriters, as applicable, and, with respect to any
Member who is an employee of the Company and subject to the terms of any Grant
Letter or other agreement between the Company and such Member, agreeing to
customary non-competition restrictions, (iv) with respect to the Company, making
its employees reasonably available for presentations, interviews, road shows and
other diligence activities, in each case subject to reasonable and customary
confidentiality provisions. The Company and each Unitholder shall provide
assistance with respect to these actions as reasonably requested by CEC. In
connection with any Approved IPO, CEC, the Class B Unitholders and the Company
shall enter into a mutually acceptable registration rights agreement, which
agreement shall provide, inter alia, CEC with customary demand registration
rights and CEC and the Class B Unitholders with customary “piggyback”
registration rights (including with respect to the Approved IPO, on a pro rata
basis, to the extent that CEC is a selling stockholder in such offering).

 48 

 



(e)               Notwithstanding anything contained in this Section 9.3, the
obligation of the Unitholders to participate in any Company Sale or Approved IPO
is subject to the following conditions:

(i)                 the terms and conditions of such Company Sale shall be the
same for all Unitholders and upon the consummation of such Company Sale, all of
the Unitholders participating therein will receive the same form of
consideration, the amount of consideration shall be allocated in accordance with
Section 5.1, and no Unitholder or any of its Affiliates will receive any payment
or other consideration of any nature whatsoever from the transferee in
connection with or arising from such Company Sale or Approved IPO other than the
consideration allocated to the Unitholders in accordance with Section 5.1;

(ii)              in connection with any Approved IPO in which the Company acts
as issuer, each holder of Units will receive securities issued in connection
with such Approved IPO having a value equal to the same proportion of the sum of
(1) the estimated aggregate net proceeds to the equity holders of the Company
selling securities in the Approved IPO (less the reasonably estimated expenses
of such Approved IPO to such equity holders), plus (2) the aggregate Pre-IPO
Value that such holder would have received if all of the Company’s cash and
other property had been distributed by the Company in complete liquidation
pursuant to the rights and preferences set forth in Section 5.1 as in effect
immediately prior to such distribution assuming that the value of the Company
immediately prior to such liquidation distribution was equal to the sum of such
estimated aggregate net proceeds described in clause (1) above and the Pre-IPO
Value; provided, however, that the securities issued in the Approved IPO with
respect to unvested Class B Units shall remain subject to vesting in accordance
with, and to the extent provided in, the applicable Grant Letter; provided
further, however, that if (x) the foregoing provisions would result in the
holders of Class B Units receiving only a nominal amount of such securities or
none, then the Board may elect to have such Class B Units canceled for no
consideration. For the sake of clarity, CEC may elect in connection with a
proposed Approved IPO where a subsidiary of the Company or another entity that
is not the Company or its successor is the issuer in such Approved IPO to not
cause the foregoing exchange in connection therewith and, to the extent such
exchange does not occur, this Agreement will continue in effect after an
Approved IPO in accordance with its terms;

 49 

 



(iii)            in connection with any Company Sale or Approved IPO, no
Unitholder other than CEC shall be (A) required to make any representations and
warranties other than representations and warranties solely with respect to such
Unitholder, (B) liable for any indemnification obligations to any potential
purchaser or underwriter in respect of such representations on a joint, rather
than several, basis, and in no event with respect to an amount in excess of the
net cash proceeds paid to such Unitholder in such transaction, and (C) subject
to any escrow, holdback or similar arrangement relating to such transaction
other than on a pro rata basis with CEC and, in no event with respect to an
amount in excess of the net cash process paid to such Unitholder in such
transaction;

(iv)             no Unitholder shall be required to take any action in
connection with any Company Sale or Approved IPO that would cause such
Unitholder to spend money or incur liabilities (other than de minimis expenses
or expenses paid by the Company pursuant to clause (v) below); and

(v)               the Company shall be obligated to pay any expenses incurred by
the Company in connection with any Company Sale or Approved IPO, whether or not
such Company Sale or Approved IPO is consummated, including bankers’ fees,
attorneys’ fees and accountants’ fees.

Section 9.4.         Preemptive Right. At any time prior to the consummation of
a Qualified IPO, if the Company proposes to sell any Equity Securities to any
Person in a transaction or transactions other than (i) in connection with a
Qualified IPO, (ii) Equity Securities issued in exchange for non-cash
consideration in an acquisition of a business or assets from a Person not an
Affiliate of any Unitholder, (iii) an issuance of Class A Units in accordance
with the terms of this Agreement (including, for the avoidance of doubt,
pursuant to Section 4.2) or (iv) the issuance of Class B Units or options to
purchase Membership Interests or other Equity Securities pursuant to incentive
equity compensation plans approved by the Board of Managers and subject to the
approvals set forth in Section 6.6, any Class A Unitholder who is an “accredited
investor” as defined in Rule 501(a) under the Securities Act shall have the
right to purchase directly or through any Affiliate, a pro rata amount (based on
such Class A Unitholder’s Sharing Percentage) of such Equity Securities. Any
participation pursuant to this Section 9.4 shall be on the same price, terms and
conditions as applied to all offerees in the respective offering. In the event
of a proposed transaction or transactions, as the case may be, that would give
rise to preemptive rights of the Class A Unitholders, the Company shall provide
notice (the “Initial Notice”) to such parties no later than twenty (20) Business
Days prior to the expected consummation of such transaction or transactions.
Each party possessing preemptive rights hereunder shall provide notice of its
election to exercise such rights within thirty (30) days after delivery of such
Initial Notice from the Company. (Each party electing to exercise its preemptive
right in such instance is referred to as an “Electing Party”). The failure of a
Class A Unitholder to respond to the Initial Notice and affirmatively exercise
its preemptive right in accordance with the terms of this Agreement shall be
deemed an election not to exercise its preemptive right in connection with such
proposed transaction or transactions, but shall not affect such Class A
Unitholder’s preemptive right in relation to any future transaction or
transactions in accordance with this Section 9.4. If a Class A Unitholder shall
elect not to exercise its preemptive right, then each Electing Party shall have
the right to purchase additional Equity Securities (a “Subsequent Purchase”),
from those securities as to which no such right was exercised, in an amount
equal to such Electing Party’s Sharing Percentage relative to the Sharing
Percentages of the other Electing Parties. In the event of a situation described
in the preceding sentence in which a Class A Unitholder elects not to exercise
its preemptive right with respect to a proposed transaction or transactions, the
Company shall provide notice (the “Subsequent Notice”) of such fact within three
(3) Business Days following the receipt of all of the notices concerning such
elections from the parties possessing such preemptive rights. Each Electing
Party shall respond to this Subsequent Notice by sending a response notice with
respect thereto within three (3) Business Days after delivery of the Subsequent
Notice. The failure of an Electing Party to respond to such Subsequent Notice
and affirmatively exercise its preemptive right in accordance with the terms of
this Agreement shall be deemed an election not to exercise its preemptive right
in connection with such Subsequent Purchase, but shall not affect such Class A
Unitholder’s preemptive right in relation to any future transaction or
transactions in accordance with this Section 9.4. At any time within thirty (30)
days after the determination of the Class A Unitholders which have exercised
their preemptive rights under this Section 9.4 and the amount of Equity
Securities each such Class A Unitholder or its Affiliates will acquire pursuant
to this Section 9.4, if there remain available any of the Equity Securities
proposed by the Company as to which no preemptive right has been exercised, the
Company may sell such Equity Securities to third parties not affiliated with the
Company at a price and on terms and conditions no more favorable to such third
parties than that set forth in the Initial Notice. After the expiration of such
thirty (30) day period, if the Company has not sold the Equity Securities
subject to the Initial Notice, the Company may not sell such Equity Securities
without complying again with the provisions of this Section 9.4.

 50 

 



Section 9.5.         Right of Participation.

(a)               Subject to Section 9.1, in the event that at any time prior to
the consummation of a Qualified IPO, CEC (in such capacity, the “Transferring
Unitholder”) proposes to Dispose of fifty-one percent (51%) or more of its Class
A Units in one transaction or a series of related transactions and (i) such
proposed Disposition does not constitute a Permitted Transfer and (ii) CEC does
not elect to exercise its right to cause a Company Sale pursuant to Section 9.3,
then such Transferring Unitholder shall offer (a “Participation Offer”) to BROG
and each other Member designated by the Managers as having rights under this
Section 9.5 (a “Participation Member”) to include in the proposed Disposition a
number of each Participation Member’s Units equal to the product of (A) a
fraction, the numerator of which is the pro rata ownership in the Company on an
Adjusted Basis represented by the Units proposed to be included in the
Disposition by the Transferring Unitholder, and the denominator of which is the
pro rata ownership in the Company on an Adjusted Basis of all Units owned by the
Transferring Unitholder, multiplied by (B) the pro rata ownership in the Company
on an Adjusted Basis represented by all of such Participation Member’s Units.

(b)               The Transferring Unitholder shall give written notice (a
“Participation Notice”) to each Participation Member at least ten (10) Business
Days prior to the proposed Participation Sale. The Participation Notice shall
specify the proposed transferee, the number of Class A Units proposed to be
included in the proposed sale under this Section 9.5 (a “Participation Sale”),
the purchase price (and if the proposed Disposition is to be wholly or partly
for consideration other than cash, the Participation Notice shall state the
amount of cash consideration, if any, and shall describe all non-monetary
consideration), all other material terms and conditions of such proposed
Participation Sale and the place and date on which such proposed Participation
Sale is to be consummated. Each Participation Member who wishes to include Units
in the proposed Participation Sale shall so notify the Transferring Unitholder
(an “Acceptance Notice”) not more than thirty (30) days after the date of the
Participation Notice.

(c)               The Participation Offer shall be conditioned upon the
Transferring Unitholder’s sale of Units pursuant to the transactions
contemplated in the Participation Notice with the transferee named therein. If
any Participation Member accepts the Participation Offer (a “Participating
Unitholder”), the Transferring Unitholder shall, to the extent necessary, reduce
the Units it otherwise would have included in such proposed Participation Sale
so as to permit the Participating Unitholders to include in the Participation
Sale a number of Units corresponding to the amount that they are entitled
include pursuant to this Section 9.5.

(d)               In any Disposition subject to Section 9.5, the aggregate
consideration to be paid by the acquiring party shall be allocated to each class
of Equity Securities, with such allocations determined based on the relative
amount that would be distributable to such class of Equity Securities by
applying Section 5.1 (including Exhibit 5.1) to such aggregate consideration
(giving effect to all distributions actually made pursuant to Section 5.1
through the date of the Disposition).

(e)               The Acceptance Notice of a Participating Unitholder shall
include wire transfer instructions for payment of the purchase price for the
Units to be sold in such Participation Sale and shall be accompanied by a
limited power-of-attorney authorizing the Transferring Unitholder to transfer
its Equity Securities on the terms set forth in the Participation Notice and all
other documents required to be executed in connection with such Participation
Sale. Delivery of an Acceptance Notice shall constitute an irrevocable
acceptance of the Participation Offer by such Participating Unitholder.

 51 

 



(f)                If, at the end of a sixty (60) day period after delivery of
an Acceptance Notice (which sixty (60) day period shall be extended if any of
the transactions contemplated by the Participation Offer are subject to
regulatory approval until the expiration of five (5) Business Days after all
such approvals have been received, but in no event later than ninety (90) days
following receipt by the Transferring Unitholder of the Acceptance Notice), the
Transferring Unitholder has not completed the transfer of its Equity Securities
at a price and on terms and conditions no more favorable to the prospective
transferee than the terms and conditions set forth in the Participation Notice,
the Transferring Unitholder shall (i) return to each Participating Unitholder
the limited power-of-attorney (and all copies thereof) that such Participating
Unitholder executed and any other documents in the possession of the
Transferring Unitholder executed by the Participating Unitholders in connection
with the proposed Participation Sale, and (ii) not conduct any Disposition of
its Equity Securities without again complying with this Section 9.5.

(g)               Concurrently with the consummation of the Participation Sale,
the Transferring Unitholder shall (i) notify the Participating Unitholders
thereof, (ii) remit to the Participating Unitholders the total consideration for
the Equity Securities of the Participating Unitholders transferred pursuant
thereto, and (iii) promptly after the consummation of the Participation Sale,
furnish such other evidence of the completion and the date of completion of such
transfer and the terms thereof as may be reasonably requested by the
Participating Unitholders.

(h)               If at the termination of the Participation Notice Period any
other Unitholder shall not have delivered an Acceptance Notice, such other
Unitholder shall be deemed to have waived its rights under this Section 9.5 with
respect to the transfer of its Units pursuant to such Participation Sale.

(i)                 Notwithstanding anything contained in this Section 9.5,
there shall be no liability on the part of the Transferring Unitholder to the
Participating Unitholders if the Disposition of the Units pursuant to this
Section 9.5 is not consummated for whatever reason.

(j)                 Notwithstanding anything contained in this Section 9.5, the
rights and obligations of the other Unitholders to participate in a
Participation Sale are subject to the following conditions:

(i)                 the Transferring Unitholder and all Participating
Unitholders will receive the same form of consideration with the amount per Unit
being in accordance with Section 9.5(d);

(ii)              no Participating Unitholder shall be required to take any
action in connection with any Participation Sale that would cause such
Participating Unitholder to spend money or incur liabilities (other than de
minimis expenses or expenses paid by such Participating Unitholder pursuant to
clause (iii) below); and

(iii)            no Unitholder participating therein shall be obligated to pay
any expenses incurred in connection with any unconsummated Participation Sale,
and each such Unitholder shall be obligated to pay only its pro rata share
(based on the aggregate consideration received for Equity Securities Disposed)
of expenses incurred in connection with a consummated Participation Sale to the
extent such expenses are incurred for the benefit of all such Unitholders and
are not otherwise paid by the Company or another Person.

ARTICLE X

 

Dissolution, Liquidation, and Termination

 

Section 10.1.     Dissolution. The Company shall dissolve and its affairs shall
be wound up on the first to occur of the following (a “Liquidation Event”):

(a)               the election by the Board of Managers to dissolve the Company;
or

 52 

 



(b)               entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act.

Section 10.2.     Liquidation and Termination. On dissolution of the Company,
the liquidator shall be a Person selected by the Board of Managers. The
liquidator shall proceed diligently to wind up the affairs of the Company at the
direction of the Board of Managers and make final distributions as provided
herein and in the Act. The costs of liquidation shall be borne as a Company
expense. The steps to be accomplished by the liquidator are as follows:

(a)               As promptly as possible after dissolution and again after
final liquidation, the liquidator shall cause a proper accounting to be made of
the Company’s assets, liabilities, and operations through the last day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable.

(b)               The liquidator shall pay, satisfy or discharge from Company
funds all of the debts (including debts owing to any Member), liabilities and
obligations of the Company (including all expenses incurred in liquidation) or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash escrow fund for contingent liabilities in such
amount and for such term as the liquidator may reasonably determine).

(c)               To the extent that the Company has any assets remaining:

(i)                 The liquidator may sell any or all Company property and any
resulting gain or loss from each sale shall be computed and allocated to the
Capital Accounts of the Members as provided in Section 5.2; and

(ii)              With respect to all Company property that is not sold, the
Fair Market Value of that property shall be determined and the Capital Accounts
of the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Members under Section 5.2 if there were a taxable Disposition of that property
for the Fair Market Value of that property on the date of distribution.

(d)               All remaining assets shall be distributed to the Members in
accordance with Section 5.1. If such distributions do not correspond to the
positive Capital Account balances of the Members immediately prior to such
distributions, then income, gain, loss and deduction for the fiscal year in
which the liquidation occurs (and if necessary and allowable and determined to
be appropriate by the Board of Managers in prior fiscal years) shall be
reallocated among the Members to cause, to the extent possible, the Members’
positive Capital Account balances immediately prior to such distribution to
correspond to the amounts to be distributed under this Section 10.2(d).

(e)               All distributions in kind to the Members shall be valued for
purposes of determining each Member’s interest therein at its Fair Market Value
at the time of such distribution, and such distributions shall be made subject
to the liability of each distributee for costs, expenses, and liabilities
theretofore incurred or for which the Company has committed prior to the date of
termination, and those costs, expenses, and liabilities shall be allocated to
the distributee pursuant to this Section 10.2.

 53 

 



(f)                Any distribution to the Members in liquidation of the Company
shall be made by the later of the end of the taxable year in which the
liquidation occurs or ninety (90) days after the date of such liquidation. The
distribution of cash and/or property to a Member in accordance with the
provisions of this Section 10.2 constitutes a complete return to the Member of
its Capital Contribution and a complete distribution to the Member of its
Membership Interest and all the Company’s property and constitutes a compromise
to which all Members have consented within the meaning of Section 18-502(b) of
the Act.

Section 10.3.     Deficit Capital Accounts. Notwithstanding anything to the
contrary contained in this Agreement, and notwithstanding any custom or rule of
law to the contrary, no Member shall be obligated to restore a deficit balance
in its Capital Account at any time.

Section 10.4.     Certificate of Cancellation. On completion of the distribution
of Company assets as provided herein, the Company shall be terminated and the
Members shall file a certificate of cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to Section 1.5, and take such
other actions as may be necessary to terminate the Company.

ARTICLE XI

 

Representations and Warranties

 

Section 11.1.     Representations and Warranties of Members to Each Other. Each
Member hereby represents and warrants to the Company and the other Members as
follows:

(a)               Such Member is acquiring its Units solely for its own account
or for the account of its Permitted Transferees, for investment purposes, and
not with a view to, or for resale in connection with, any distribution of Units
in violation of applicable securities laws;

(b)               Such Member understands that the Units have not been
registered under the Securities Act or any state securities laws by reason of
specific exemptions under the provisions thereof, the availability of which
depend in part upon the bona fide nature of its investment intent and upon the
accuracy of its representations made in this Article XI;

(c)               Such Member understands that the Company is relying in part
upon the representations and agreements contained in this Article XI for the
purpose of determining whether the offer, sale and issuance of the Units meets
the requirements for such exemptions;

(d)               Such Member is, or will at the time of its initial investment
in the Company be, an “accredited investor” as defined in Rule 501(a) under the
Securities Act or an employee of the Company or one of its subsidiaries;

(e)               Such Member (either alone or together with its advisors) has
such knowledge, skill and experience in business, financial and investment
matters that it is capable of evaluating the merits and risks of an investment
in Units to which it is subscribing;

 54 

 



(f)                Such Member understands that the Units will be “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the U.S. Securities and Exchange Commission provide in
substance that it may dispose of the Units only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom, and
it understands that the Company has no obligation or intention to register any
of the Units thereunder; and

(g)               Such Member has been furnished by the Company all information
(or provided access to all information) regarding the business and financial
condition of the Company, its expected plans for future business activities, the
attributes of the Units being issued to such Member and the merits and risks of
an investment in such Units which it has requested or otherwise needs to
evaluate the investment in such Units; that in making the proposed investment
decision, such Member is not relying on any representations or warranties other
than any representations and warranties of the Company expressly contained in
this Agreement and the representations and warranties of each other Member
expressly contained in this Agreement; and that the offer to issue the Units
hereunder was communicated to such Member in such a manner that it was able to
ask questions of and receive answers from the management of the Company
concerning the terms and conditions of the proposed transaction and that at no
time was it presented with or solicited by or through any leaflet, public
promotional meeting, television advertisement or any other form of general or
public advertising or solicitation.

(h)               The execution, delivery and performance, of this Agreement by
such Member will not contravene, conflict with or result in a violation of any
law, order or act of any governmental authority, provision of the certificate of
incorporation, certificate of formation, certificate of limited partnership,
bylaws, limited liability company agreement or agreement of limited partnership
of such Member, as applicable, or any other agreement with any person. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any governmental authority or any other person that has not been
obtained on or before the Closing is required to be obtained by such Member in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement. The execution, delivery and performance of this Agreement
will not result in a violation by such Member of any requirement of law or any
contractual obligation of such Member that has not been waived and will not
result in, or require, the creation or imposition of any lien on any of its
properties or revenues pursuant to any requirement of law or any such
contractual obligation.

Section 11.2.     Survival of Representations and Warranties. All
representations, warranties and covenants made by each of the Members in this
Agreement (including pursuant to Section 11.1) shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement, regardless of any investigation made by or on behalf
of any such party.

ARTICLE XII

 

General Provisions

 

Section 12.1.     Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by courier, by electronic
transmission, or by facsimile transmission; and a notice, request, or consent
given under this Agreement is effective on receipt by the Person to receive it
or, in the case of electronic transmission, upon receipt of any non-automated
response. All notices, requests, and consents to be sent to a Member must be
sent to or made at the addresses given for that Member on Exhibit 3.1 or such
other address as that Member may specify by notice to the other Members. All
notices, requests, and consents to be sent to the Company must be sent to or
made at the address of the Company’s principal place of business or such other
address as set forth in Exhibit 3.1, or as the Company may specify by notice to
the Members.

 55 

 



Section 12.2.     Amendment or Modification. Notwithstanding anything to the
contrary contained herein, this Agreement may be amended or modified by the
Board of Managers and with the consent of CEC, including in connection with
implementing an action the Board of Managers is authorized to take under this
Agreement; provided, that without the consent of the Members adversely affected
thereby, this Agreement cannot be amended or modified (i) to increase the
Capital Contribution obligation of any Member hereunder or to reduce the
interest of such Member in the profits or capital of the Company in a
disproportionate manner relative to other Members, or (ii) in any other manner
that adversely affects any Member in a disproportionate manner relative to other
Members, whether in such Member’s capacity as a holder of any class of Units or
otherwise.

Section 12.3.     Entire Agreement. This Agreement and the other Transaction
Documents, along with any exhibits or schedules to such documents and any
agreements or documents specifically referenced herein or therein, constitute
the full and complete agreement of the parties hereto with respect to the
subject matter hereof and thereof.

Section 12.4.     Effect of Waiver or Consent. The failure of any Person to
insist upon strict performance of a covenant hereunder or of any obligation
hereunder, irrespective of the length of time for which such failure continues,
shall not be a waiver of such Person’s right to demand strict compliance in the
future. No consent or waiver, express or implied, to or of any breach or default
in the performance of any obligation hereunder shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligation hereunder.

Section 12.5.     Successors and Assigns. Subject to Article IX, this Agreement
shall be binding upon and inure to the benefit of the Members and their
respective heirs, legal representatives, successors, and assigns.

Section 12.6.     Governing Law; Waiver of Jury Trial.

(a)               THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 56 

 



(b)               THE Parties hereby irrevocably submit to the exclusive
jurisdiction of the DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE, or,
if such COURT does not have jurisdiction, any Federal Court of the United States
of America or other delaware state court located in THE STATE OF DELAWARE and
appropriate appellate courts therefrom, and each Party hereby irrevocably agrees
that all claims in respect of such dispute, controversy or claim may be heard
and determined in such courts. The Parties hereby irrevocably waive, to the
fullest extent permitted by applicable Laws, any objection which they may now or
hereafter have to the laying of venue of any such dispute, controversy or claim
brought in any such court or any defense of inconvenient forum for the
maintenance of such dispute, controversy or claim. Each Party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Law.

(c)               EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN
(IN EACH CASE, WHETHER FOR CLAIMS SOUNDING IN CONTRACT OR IN TORT).

Section 12.7.     Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any provision may be made enforceable by limitation thereof,
then such provision shall be deemed to be so limited and shall be enforceable to
the maximum extent permitted by applicable law.

Section 12.8.     Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and those transactions.

Section 12.9.     Title to Company Property. All property owned by the Company,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company, and no Member, individually, shall have any ownership of such
property. The Company shall hold all of its property in its own name.

Section 12.10. Public Announcements. Neither the Company nor any Member shall
issue any press release or other public statement with respect to this Agreement
or the transactions contemplated hereby without reasonable advance notice of the
same to the other Members and the prior written consent of CEC, unless such
disclosure is required pursuant to applicable law or by order of a court of
applicable jurisdiction (in which case the disclosing party shall give CEC
reasonable advance notice of such disclosure).

 57 

 



Section 12.11. No Third Party Beneficiaries. Except as otherwise provided in
Article VIII, it is the intent of the parties hereto that no third-party
beneficiary rights be created or deemed to exist in favor of any Person not a
party to this Agreement, unless otherwise expressly agreed to in writing by the
parties.

Section 12.12. Confidentiality. Each Member will, and will cause each of its
Managers, agents or other representatives to, keep confidential all non-public
information received from or otherwise relating to, the Company, its
subsidiaries, properties and businesses, (“Confidential Information”) and will
not, and will not permit its Managers, agents or other Representatives to, (a)
disclose Confidential Information to any other Person other than (i) to another
party hereto for a valid business purpose of the Company, (ii) in the case of
Members who are also officers of the Company, in carrying their duties in the
best interests of the Company, or (iii) in the case of CEC, (A) any Person who
would be a Permitted Transferee as of the time of such disclosure so long as
such Person is subject to a confidentiality agreement with respect to the
Confidential Information, (B) (I) any direct or indirect general partner or
managing member or any Affiliate thereof or (II) any direct or indirect limited
partners or members thereof, or (C) to any Person who is a potential acquirer in
connection with the exercise of its rights under Section 9.3 so long as such
Person is subject to a confidentiality agreement with respect to the
Confidential Information, or (b) use Confidential Information for anything other
than as necessary and appropriate in carrying out the business of the Company.
The restrictions set forth herein do not apply to any disclosures required by
law or regulatory authority (pursuant to the advice of counsel), so long as (x)
the Person subject to such disclosure obligations provides prior written notice
(to the extent reasonably practicable and permitted by applicable law) to the
Company stating the basis upon which the disclosure is asserted to be required,
and (y) the Person subject to such disclosure obligations takes all reasonable
steps permitted by applicable law (without the obligation to spend money or
incur liabilities) to oppose or mitigate any such disclosure. As used herein the
term “Confidential Information” shall not include information that (i) is or
becomes generally available to the public other than as a result of a disclosure
by a Member or its partners, directors, officers, employees, agents, counsel,
investment advisers or representatives (all such Persons being collectively
referred to as “Representatives”) in violation of this Agreement, (ii) is or was
available to such Member on a non-confidential basis prior to its disclosure to
such Member or its Representatives by the Company or (iii) was or becomes
available to such Member on a non-confidential basis from a source other than
the Company, which source is or was (at the time of receipt of the relevant
information) not, to the best of such Member’s knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company or another Person. Notwithstanding the foregoing, BROG may make all
required regulatory filings regarding this Agreement and its ownership in the
Company, without the consent of the Company; provided, that BROG will use
commercially reasonable efforts to provide the Company with an opportunity to
review any Company-related disclosures contained in such filings prior to
filing.

Section 12.13. Merger. Subject to Section 6.6(d)(ii), the Board of Managers may
cause the Company to merge with or into, or convert into, any other Person or
exchange interests with any other Person without the separate vote of the
Members, provided, that if such merger, conversion or exchange results in the
distribution of consideration to the Members, such consideration shall be
allocated and distributed in accordance with Section 10.2(d); and provided,
further, that any such merger, conversion or exchange that results in a Company
Sale shall comply with the requirements of Article IX. Any merger, conversion,
or interest exchange of the Company effected in accordance with this
Section 12.13 that does not result in a Company Sale shall not be deemed to
cause an assignment or other transfer of the Membership Interests under this
Agreement.

Section 12.14. Counterparts. This Agreement may be executed in any number of
counterparts, with each such counterpart constituting an original and all of
such counterparts constituting but one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 58 

 

 

IN WITNESS WHEREOF, the Members have executed this Agreement in counterparts, as
of the date first above written.

 

BROG: BLACK RIDGE OIL & GAS, INC.           By: /s/ Kenneth DeCubellis   Name:
Kenneth DeCubellis   Title: Chief Executive Officer     CEC: CHAMBERS ENERGY
CAPITAL II, LP       By: CEC Fund II GP, LLC, its general partner           By:
/s/ J. Robert Chambers   Name: J. Robert Chambers   Title:  Managing Director  
    CEC II TE, LLC       By: Chambers Energy Capital II TE, LP, its sole member
      By: CEC Fund II GP, LLC, its general partner           By: /s/ J. Robert
Chambers   Name: J. Robert Chambers   Title:  Managing Director        

 

 

 

 



SIGNATURE PAGE TO
LIMITED LIABILITY COMPANY AGREEMENT OF

BLACK RIDGE HOLDING COMPANY, LLC



 59 

 



 

EXHIBIT 3.1

 

Member Addresses; Class A Unit Ownership; Class B Unit Ownership; Commitment
Amounts

 

Member/Address

Initial

Class A Units

Initial Capital

Call Class A Units

Total

Class A Units

Total

Class B Units

(Benchmark Amount)

Commitment

Amount1

Chambers Energy Capital II, LP

600 Travis St., Suite 4700

Houston, TX 77002

Attention: Mr. Robert Finch

Email: rfinch@chambersenergy.com

29,237,753.45 8,908,970.98 38,146,724.43 0 $26,726,912.93

CEC II TE, LLC

600 Travis St., Suite 4700

Houston, TX 77002

Attention: Mr. Robert Finch

Email: rfinch@chambersenergy.com

3,580,574.87 1,091,029.02 4,671,603.89 0 $3,273,087.07

Black Ridge Oil & Gas, Inc.

Email: ken.decubellis@blackridgeoil.com

1,727,280.44 0 1,727,280.44 1,000,000 ($0.00) 0 Total: 34,545,608.76
10,000,000.00 44,545,608.76 1,000,000 $30,000,000.00

 

 

 

_____________________

1 As noted in Section 4.2(b), the amounts contributed in connection with the
Initial Capital Call Class A Units will reduce the Commitment Amounts listed in
this column.

 



 60 

 

 

EXHIBIT 3.8

 

Form of Spousal Agreement

 

The spouse of the Member executing that certain Limited Liability Company
Agreement of Black Ridge Holding Company, LLC, dated as of [ ˜ ], 2016 (the “LLC
Agreement”), is aware of, understands and consents to the provisions of the LLC
Agreement and each other Transaction Document that has been or will be executed
by such Member or is otherwise binding on such Member, including any Grant
Letter, and the binding effect of the LLC Agreement and such other Transaction
Document upon any community property interest or marital settlement awards he or
she may now or hereafter own or receive, and agrees that the termination of his
or her marital relationship with such Member for any reason shall not have the
effect of removing any Membership Interests subject to the LLC Agreement and any
such other agreements from the coverage thereof and that his or her awareness,
understanding, consent and agreement is evidenced by his or her signature below.
Capitalized terms used but not defined in this Spousal Agreement have the
meaning given to such terms in the LLC Agreement.

 

 

  __________________________________   Print Name:    

 



 61 

 

 

EXHIBIT 5.1

 

1.01 Distributions. All Available Cash and, to the extent permitted under the
express terms and conditions of this Agreement, non-cash property shall be
distributed to the Unitholders solely at such times and in such amounts as the
Board of Managers shall declare. All Available Cash and, if applicable, other
property declared by the Board of Managers to be available for distribution
under this paragraph 1.01 shall be distributed among the Unitholders such that
the cumulative distributions made by the Company reflect the order and amount
required by each of the clauses set forth below in this paragraph 1.01, subject,
however, to the terms of paragraph 1.02 below and subject to Section 5.4 of this
Agreement:

 

(a)               FIRST, 100% to the Class A Unitholders, pro rata, until the
Class A Unitholders have received distributions in aggregate totaling the then
Class A Preference;

 

(b)               SECOND, 90% to the Class A Unitholders, pro rata, and 10% to
the Class B Unitholders, pro rata, until the sum of the cumulative distributions
received by CEC pursuant this clause (b) equals 250% of the aggregate Capital
Contribution of its Class A Units; and

 

(c)               THEREAFTER, 80% to the Class A Unitholders, pro rata, and 20%
to the Class B Unitholders, pro rata.

 

(d)               Available Cash shall be distributed pro rata among the holders
of Units within each class of Units in the following manner:

 

(i)               in the case of clause (a) above, pro rata based on the
relative amount of Class A Unreturned Capital Contributions; and

 

(ii)              in the case of clause clauses (b) and (c) above, (A) pro rata
among the Class A Unitholders based on the number of Class A Units outstanding,
and (B) pro rata among the Class B Unitholders based on the number of Class B
Units outstanding (taking into account, with respect to the Class B Unitholders,
Section 5.4 of this Agreement).

 

(e)               For the avoidance of doubt, for all purposes of this Exhibit
5.1, including for purposes of determining at any time the amount of each
distribution (each, at the time of its determination, the “Current
Distribution”) to be made to the Class A Unitholders as a group and the Class B
Unitholders as a group: (i) the foregoing priorities reflected in clauses (a)
through (d) of this paragraph 1.01 will be applied on a cumulative basis,
meaning that such priorities for each Current Distribution shall be made in the
aggregate taking into account the Current Distribution and all prior
distributions (including distributions made pursuant to paragraph 1.02) as well
as any adjustments to such priorities on account of aggregate Capital
Contributions made to the Company; and (ii) the cumulative distributions taken
into account in connection therewith shall be deemed to include the Repurchase
Amounts for all Repurchased Class B Units repurchased prior to the making of the
Current Distribution as though such Repurchase Amounts have been previously
distributed to the Class B Unitholders.

 



 62 

 

 

1.02 Tax Distributions. Notwithstanding Section 5.1(a), but subject to Section
5.4 and the last sentence of this paragraph, to the extent of Available Cash,
the Company shall distribute to each Member at least ten (10) days before each
estimated tax payment due date (April 15, June 15, September 15 and December 15)
with respect to each taxable year, an amount equal to such Member’s Assumed Tax
Liability; provided that if the amount of Available Cash is not sufficient to
make the foregoing payments in full, the amount that is available will be
distributed in the same proportion as if the full amount were available.
Distributions made pursuant to this paragraph 1.02 will be treated as advances
of distributions to be made under paragraph 1.01 of this Exhibit 5.1 and will be
credited against and will reduce future distributions to be made to each Member
under paragraph 1.01 of this Exhibit 5.1 until such advance has been reduced to
zero. Notwithstanding the foregoing, the Company shall not distribute amounts
pursuant to this paragraph 1.02 in connection with (i) the allocation to a
Member of income or gain attributable to or resulting from the transactions
contemplated by the Debt Contribution Agreement or the Asset Contribution
Agreement, (ii) a Liquidation Event or (iii) the sale of substantially all of
the assets of the Company.

 

1.03 Certain Definitions

 

“Assumed Tax Liability” means an amount, as determined by the Board of Managers
for each Member, that is equal to the excess, if any, of (i) an amount
sufficient to satisfy such Member’s projected deemed federal, state and local
income tax liability with respect to the cumulative income, gain, loss,
deductions and other items allocated to such Member for tax purposes pursuant to
Section 5.2(c) of this Agreement through the end of the current fiscal quarter
over (ii) the cumulative distributions made to such Member under paragraph 1.01
of this Exhibit 5.1. For each Member, the Assumed Tax Liability will be
calculated based on the highest marginal combined U.S. federal, state and local
tax rate, which the Board of Managers estimates is applicable to such Member (or
beneficial owner of a Member if such Member is a flow-through entity for federal
income tax purposes) or such other jurisdiction of residence of such Member,
with respect to ordinary income and capital gains, as applicable, (taking into
account (i) the deductibility of state and local income taxes for U.S. federal
income tax purposes and (ii) the character (e.g., long-term or short-term
capital gain or ordinary or exempt) of the applicable income) and giving effect
to any prior allocations of losses.

 

“BROG Contribution Amount” means $1,727,280.40, which is the equivalent of the
contribution value implied by the CEC Loan Conversion Amount of the Class A
Units owned by BROG as of the date hereof.

 

“CEC Loan Conversion Amount” means $32,818,328.32, which is the equivalent of
the par value (including interest paid-in-kind) of the obligations of BROG under
the Second Lien Credit Agreement among BROG as Borrower, the several lenders
from time to time parties thereto, and Chambers Energy Management, LP, as of
immediately prior the Effective Time (as defined in that certain Debt
Contribution Agreement, dated as of [ ˜ ], 2016 by and among BROG, the Company
and CEC).

 

“Class A Preference” means, at any time, an amount equal to (i) the funded
portion of CEC’s Commitment Amount, plus (ii) the CEC Loan Conversion Amount,
plus (iii) the BROG Contribution Amount, plus (iv) an amount necessary to
produce a 10.0% internal rate of return on the amounts in (i), (ii) and (iii)
above. The 10.0% internal rate of return will be calculated from the date hereof
in the case of the Initial CEC Investment, the CEC Loan Conversion Amount, and
the BROG Contribution Amount or the date of each respective subsequent
investment made after Closing, in the case of each Subsequent CEC Investment.

 63 

 



“Class A Unreturned Capital Contributions” means, with respect to each Class A
Unitholder at any time of determination, the aggregate amount of Capital
Contributions made by such Class A Unitholder or its predecessor in interest as
of such time (which, for the avoidance of doubt, shall include the Capital
Contributions by each of CEC and BROG in respect of the Class A Units issued to
them pursuant to the Debt Contribution Agreement and the Asset Contribution
Agreement) less the cumulative amount of distributions to such Class A
Unitholder or its predecessor in interest in return thereof pursuant to clause
(a) of paragraph 1.01 above (for the avoidance of doubt, determined on a
cumulative basis in accordance with clause (f) of paragraph 1.01 above).

 

“Current Distribution” has the meaning assigned to such term in clause (f) of
paragraph 1.01 above.

 

“Repurchase Amount” means, in respect of any Repurchased Class B Unit, the
amount paid by the Company for such Repurchased Class B Unit.

 

“Repurchased Class B Unit” means, at any time, any Class B Unit previously
issued and outstanding that has been repurchased by the Company pursuant to the
terms of any Grant Letter or otherwise.

 

 

 

 

 

 

 

 



 64 

 

 

EXHIBIT 6.2(a)

 

Name Title

Phillip Z. Pace

c/o Chambers Energy Capital

600 Travis St., Suite 4700

Houston, TX 77002

Email: pzpace@chambersenergy.com

Member of the Board of Managers (CEC Manager)

Brandon M. Wilson

c/o Chambers Energy Capital

600 Travis St., Suite 4700

Houston, TX 77002

Email: bwilson@chambersenergy.com

Member of the Board of Managers (CEC Manager)

Ken Decubellis

Email: ken.decubellis@blackridgeoil.com

Chief Executive Officer and Member of the Board of Managers (Management Manager)

 

 

 

 

 

 

 



 65 



